            Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 1 of 190




 1   WALTER RILEY, SBN 95919                       JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                    National Lawyers Guild
 2   1407 Webster Street, Suite 206                558 Capp Street
 3   Oakland, CA 94612                             San Francisco, CA 94110
     Telephone: (510) 451-1422                     Telephone: (415) 285-5067 x.104
 4   Facsimile: (510) 451-0406                     Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                 Attorneys for Plaintiffs
     DAN SIEGEL, SBN 56400                         ANTI POLICE-TERROR PROJECT,
 6
     ANNE BUTTERFIELD WEILLS, SBN 139845           COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                      AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                    NADA, AZIZE NGO, and JENNIFER LI
8    EMILYROSE JOHNS, SBN 294319
     ANDREW CHAN KIM, SBN 315331
 9
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
12
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
     emilyrose@siegelyee.com;
15
     chankim@siegelyee.com
16
                            UNITED STATES DISTRICT COURT
17
                         NORTHERN DISTRICT OF CALIFORNIA
18
19   ANTI POLICE-TERROR PROJECT,              )   Case No. 3:20-cv-03866-JCS
     COMMUNITY READY CORPS, AKIL              )
20   RILEY, IAN McDONNELL, NICO NADA,         )   DECLARATION OF EMILYROSE
     AZIZE NGO, and JENNIFER LI, on behalf    )   JOHNS IN SUPPORT OF PLAINTIFF’S
21   of themselves and similarly situated     )   REQUEST FOR JUDICIAL NOTICE
     individuals,                             )
22
                                              )
23                Plaintiffs,                 )
      vs.                                     )
24                                            )
     CITY OF OAKLAND, OPD Police Chief        )
25   SUSAN E. MANHEIMER, OPD Sergeant         )
26   PATRICK GONZALES, OPD Officer            )
     MAXWELL D’ORSO and OPD Officer           )
27   CASEY FOUGHT,                            )
28                                            )
                  Defendants.
                                              )



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of EmilyRose Johns - 1
           Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 2 of 190




 1
            I, EmilyRose Johns, hereby declare:
 2
            1.     I am an attorney licensed to practice in California and an associate at Siegel, Yee,
 3
 4   Brunner & Mehta, attorneys of record for plaintiffs in this matter.

 5          2.     This declaration is based upon my personal knowledge, and I am competent to
 6
     testify with respect to the matters stated herein.
 7
            3.     Attached hereto as Exhibit A is a true and correct copy of the City of Oakland
8
     Police Commission Special Town Hall 6.8.20 Meeting Transcript that is also available for
 9
10   download at: https://www.oaklandca.gov/documents/police-commission-special-town-hall-6-

11   8-20-meeting-transcript.
12
            I declare under penalty of perjury that the foregoing is true and correct. Executed on
13
     June 17, 2020, at Oakland, California.
14
15
16
                                                             Signed: _EmilyRose Johns______
17                                                                   EmilyRose Johns
18
19
20
21
22
23
24
25
26
27
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS
     Declaration of EmilyRose Johns - 2
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 3 of 190




        Exhibit A
        Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 4 of 190

                   OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


Regina Jackson:       Great, welcome everyone to the Oakland Police Commission special meeting,
                      we are sponsoring a town hall meeting to focus on Oakland police response,
                      First Amendment rights, peaceful demonstrations, policies and procedures, and
                      to provide a special opportunity for public testimony. The Oakland Police
                      Commission's primary responsibility is accountability, but given the concerns
                      and the challenges and the traumas of the last two weeks, starting with George
                      Floyd's murder, and all the demonstrations across the country, quite a few
                      commissioners and citizens reached out and said we needed to do something
                      special, something unique. And we're hoping that tonight's town hall is in fact
                      that, an opportunity to get information, education, share your feelings and your
                      observations, and listen to some experts in the field as well.

Regina Jackson:       I want to start with a call to order for our commissioners, and the first one will
                      be vice-chair Henry Gage.

Henry Gage, III:      Present.

Regina Jackson:       Thank you, Commissioner Harris?

Ginale Harris:        Present.

Regina Jackson:       Thank you, Commissioner Dorado?

Jose Dorado:          Presente.

Regina Jackson:       Thank you, Commissioner Anderson?

Tara Anderson:        Present.

Regina Jackson:       Thank you, Commissioner Smith?

Thomas Lloyd Smith:   Present.

Regina Jackson:       Thank you very much. And let's see. Alternate Commissioner Jordan?

David Jordan:         Present.

Regina Jackson:       Thank you very much. So according to my roster, we are missing commissioners
                      Prather and Brown.

Juanito Rus:          Excuse me, Chair? I just promoted Commissioner Prather was on the attendee
                      side of the barrier.

                                                                                                           1
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 5 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Regina Jackson:     Okay. Very good, Commissioner Prather?

Edwin Prather:      I'm here, thank you. And thank you, Mr. Ruse.

Regina Jackson:     Very good. Thank you so much. And then I believe that Commissioner Brown is
                    going to be tardy. So with that, our roll call is complete. We can move forward.
                    We've established a quorum.

Regina Jackson:     Excuse me. When we first got started, I suggested that this town hall was going
                    to be hopefully something unique and a safe space for citizens to share their
                    experiences, both good and bad, so that we can be better informed about some
                    of the challenges that the commission will face as to whether or not to modify
                    policies, create new ones. But the point is that we are here to listen. We have an
                    exciting panel of presenters, all from Oakland. And I wanted to give the floor,
                    what we're going to do is, each of the panelists are going to speak for four
                    minutes a piece, and then we will open up to public testimony. Then we will
                    hear from some subject matter experts. And then we will have an opportunity
                    to ask more questions of Interim Police Chief Manheimer, and then the
                    commission will decide what next steps they want to take after that.

Regina Jackson:     I am delighted to invite both Akil Riley and Xavier Brown to speak to us tonight.
                    They were the organizers of the oh so successful youth March last Wednesday.
                    And I can start with, Xavier if you'd like to give us an overview of your
                    experiences and the processes that you went through and any
                    recommendations that you might have for the police, for the city, what have
                    you. Youth voices are very powerful and I especially love them because that is
                    my work. So with that, I am going to unmute you, and you can address us all. Go
                    ahead, young Xavier.

Xavier Brown:       Hi everyone. My name is Xavier Brown. I am a freshman at UCLA. I am going into
                    my sophomore year, and I am an acting major there. I was one of the two lead
                    organizers for the protest. It was actually last Monday, on June 1st. And I would
                    say my experience and what led up to it is, Akil reached out to me and said, "I'm
                    tired of seeing a police brutality turn into another hashtag." And I completely
                    agreed. So he wanted to take action. And I was all there with him, and we began
                    to plan. We made a flyer and we got help from all these different organizations
                    and different people. And then the turnout was just phenomenal. And I think
                    that the goals were completed, we wanted to give our community a voice.

Xavier Brown:       We wanted to disrupt the peace with our words. We wanted to stand in
                    solidarity with George Floyd and his community, but we also wanted to make
                    sure that the youth know that anyone can protest, that anyone can organize. In
                    terms of going forward for the police, I think that one of the most important
                                                                                                  2
        Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 6 of 190

                  OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    things is to defund the police. Now, I'm not saying to get rid of the police in
                    whole, but if you look at how police systems are ran throughout the world, a lot
                    of the time there aren't huge police systems. When the community has great
                    education, great housing, great job programs, great recreational programs, for
                    example, in Orenda, in Piedmont, police are not very heavily needed, because
                    there's little to no crime. The reason why there's little to no crime is because the
                    public school systems are phenomenal.

Xavier Brown:       The recreational programs phenomenal, the jobs, the housing, everything is just
                    so much more of better, in terms of having benefits, compared to Oakland. And
                    I think that if we take those funds and put it into these programs, then we can
                    really build up our community and we won't need to have heavy police force.
                    And I also just wanted to say, lastly, that I think it's absurd, how little training
                    police officers really get. These are people that are walking our streets with
                    weapons and they have the power to take lives from this world. How come they
                    don't get at least two, three years of training? At least. This is an important job. I
                    think it's absurd that they don't get the training that they should really receive.
                    I'm not just talking about training. I'm talking about background checks as well,
                    to really make sure that this person is fit. So I think that those are two good
                    steps that we can take for the future. Thank you for your time. And I hope you
                    guys hear me out. Thank you.

Regina Jackson:     Thank you very much, Xavier. We appreciate your suggestions. I'm sorry I got
                    the demonstration wrong. It was Monday. I was there. It was incredible. And so
                    thank you for being with us. I'd like to move forward to Akil Riley, who was the
                    other important youth lead organizer, and hear from him. And certainly, if
                    commissioners have any questions of the youth after Akil Riley speaks, you can
                    pose them. Go ahead, Mr. Riley.

Akil Riley:         Hello? Can you guys hear me?

Regina Jackson:     Yes. We can hear you.

Akil Riley:         I want to start off by saying, rest in peace Erik Salgado, who was shot 40 times
                    by CHP. They put 40 shots in him, and they hit the stomach of the lady who was
                    with him, who was pregnant. Also, I was not aware that I would be having a
                    place in this town hall, not contacted by anyone, only through a flyer, and also
                    found out today. I feel that many people in positions of power, especially media
                    and the police commission are trying to write off young organizers' energy and
                    propel it into their own agenda. I don't care to talk about peaceful protests. I
                    care to talk about the fact that people want accountability and
                    acknowledgement of what OPD has been doing to peaceful protestors and the

                                                                                                        3
        Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 7 of 190

                  OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    community for years. Protest held on June 1st. There were many protesters that
                    were arrested, teargassed, and outright harassed because of a curfew.

Akil Riley:         However, the police did this to people before curfew had even started. And
                    there's a lot of evidence to prove this. So police were just hungry that night.
                    There are many problems with the Oakland Police Department, and using youth
                    to better your narrative will not help. I don't care to work with police and the
                    Police Commission, for issues that you should know about. What makes you all
                    of a sudden want to know your opinions on bettering the problems that you
                    created? The youth are more focused on, and that goes to any police that are
                    listening right now, the youth are more focused on organizing, or I'm more
                    focused on organizing to combat these issues and get real results, than trying to
                    fix the problem from within. Oakland Police Unit need to be defunded
                    immediately. How is it not a problem that police receive more funding than
                    education in Oakland? The past three years OPD spent 47 more million on
                    overtime, than it was in budget cuts. De-fund OPD.

Regina Jackson:     Thank you very much, Akil. I'm sorry that we didn't get to speak until today, but
                    know that I did reach out. Thank you for your comments and we appreciate
                    your perspectives. I'd like to move to our next panelist, Mr. John Jones III. I don't
                    know if he is also in the queue. Mr. Ruse, do you know?

Juanito Rus:        Let me look. I have promoted him, he was.

Regina Jackson:     Okay. Terrific. Welcome, Mr. John Jones III.

John Jones III:     I would say good evening, but with so much going on in the world, good might
                    not be the appropriate word for this moment. I do want to start off by
                    acknowledging the words of Akil and Xavier. For me, and the work that I do in
                    the community, it's so important to center the voices of the residents in our
                    community, and specifically the voices of younger people, because they know
                    firsthand the reality of the situation that we're here discussing right now. And
                    by situation, I want to be clear, police brutality. With that being said, I do want
                    to share something, I want to start with, for me in this time period, it has been, I
                    can't even define the multitude of emotions I have been experiencing primarily,
                    as someone who has experienced issues with police brutality. And it's
                    something I've shared on numerous occasions, losing two childhood friends to
                    OPD, being murdered. And seeing the repeated viewing of these video clips, I
                    have to just name that it is triggering.

John Jones III:     And I hope folks understand the importance of mental health in this moment,
                    because we are a full human beings, the lives of black people, and black men in
                    particular, are not commodities. They leave behind family members and
                                                                                                       4
        Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 8 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    children, et cetera, et cetera. I do want to share this thought. I was at the
                    protest today. I just got back from there, that started [inaudible 00:16:15] in
                    response to Erik, the young man who was murdered by Highway Patrol.

John Jones III:     And I do want to share that I am part of a cohort to where the members live
                    next door. And because the bullets entered their residence, they had to secure a
                    bed at a hotel room. Their child was sleeping in that room. So this is obviously a
                    critical situation that needs to be resolved.

John Jones III:     Many people have different ideas. What is it we can do to end police brutality?
                    And we've heard a full gamut of thoughts on this, whether it's reform, whether
                    some people think that nothing is wrong, whether it is defund OPD. I want to
                    share this perspective. I think back to 9/11, there's very few times in my
                    lifetime, and I'm 46 years old, born and raised in East Oakland. There's probably
                    only been two situations in my lifetime that I've seen something dramatically
                    happen, that allowed everyone to feel that they were impacted by the issues.
                    The first was 9/11. I remember vividly after 9/11, specifically the actions of the
                    New York Police Department, as well as the New York Fire Department. There
                    was this brief moment where there were many people who praised the heroic
                    actions of both the police department and the fire department. And it seemed
                    like hearing stories of there are enemies of America, as they were looking to
                    enter our way of life.

John Jones III:     And I'm saying ours, because for those brief two, three weeks, it seemed like
                    America was truly a unified country. And then strangely it seemed like it went
                    back to business as usual. It's not lost on me that less than two years later, the
                    Oakland Police Department was placed under federal oversight. The second
                    circumstance is more recent, and this is with COVID-19. This is a pandemic that
                    impacted the entire globe. And that is something that all of us were concerned
                    about, in terms of contracting the virus as well as potentially passing it on. And
                    this also included police officers. So it seemed like when we have these brief
                    moments where folks can come together, that should be the time for folks to
                    really dig deep, as far as it relates to solutions. But then when we're seeing the
                    video of George Floyd, it opened a floodgate of emotions, that for me, is not just
                    in response to George and to Breonna, and all the other folks who were
                    murdered. But this is decades, and even centuries of trauma that we are seeing
                    being unveiled. So for me, we have to start somewhere.

John Jones III:     And for me, I want to share this as someone that's formally incarcerated. And I
                    can understand when Oakland Police Department, for example, feel like they
                    are being permanently punished, as it were. Whether for them, I can't speak for
                    them, but whether it's a matter of the actions of some officers, or whether it's a
                    matter of actions that took place, 17 years ago, I want to offer this to the
                                                                                                     5
        Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 9 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    Oakland Police Department. As someone that's formerly incarcerated, I can
                    understand what it's like to be judged based on something that I've done in the
                    past. But I want to be very clear on two points, as it relates to OPD.

John Jones III:     The first piece is, I was on parole. When you're on parole, you don't exercise the
                    same rights and privileges as everyone else in society. For example, today, if
                    you're over 21, you can smoke weed legally. If you're on parole, you can not do
                    so. So my point is, I need OPD to understand that by being under federal
                    oversight, you are essentially on police parole. So that means you don't have the
                    same bandwidth as other law enforcement agencies. So, it's not enough to say,
                    "We've done some progress." When you're on parole, there's no wiggle room
                    whatsoever to violate, even being 10 minutes late to meeting with your parole
                    officer would get you violated, and placed back into prison.

John Jones III:     As someone who love this community, as I know many of you do, Oakland to
                    me, has to serve as both the [inaudible 00:20:19] and the model, for what it
                    looks like to achieve compliance, we have to get from underneath federal
                    oversight, because when we talk about policing, as Akil and Xavier alluded to,
                    it's important to be cognizant. We're also talking about taxpayer dollars, at a
                    time where our beloved city is besieged by the societal ills of homelessness, the
                    lack of employment, mental health, et cetera, et cetera.

John Jones III:     The second thing I want to share this, I've heard that when people talk about
                    community, and I know that OPD has been saying that they are a part of this
                    community, they want to repair those relationships with this community. So, I
                    will strongly advise the leadership within OPD to consider this piece, understand
                    it fully, not just the impact of COVID-19 as it relates to contracting the disease,
                    and for those who lost their lives to it, who succumbed to that disease, but also
                    fully understanding the financial and economic impact, as it relates to our
                    budget.

John Jones III:     The call will be for other departments to slash their fundings. I really believe,
                    and I will strongly urge the Oakland Police Department to also volunteer to have
                    your budget cut as well. I understand money, I understand salaries, budgets,
                    and pensions. I understand that that might sound like a ridiculous notion, but
                    we're not going to get to a place of improving the relationship, unless we get full
                    buy-in from this police department. There has been a long history, and I want to
                    remind folks that the issues with OPD goes all the way back to the founding of
                    the Black Panther Party. So, I know there are some people who feel like that's
                    unfair, but the reality is, as we say in the streets, we knew the job was
                    dangerous when we took it. So I need OPD to understand this, when you chose
                    to join the force, you did inherit this legacy.

                                                                                                      6
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 10 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


John Jones III:     Whether that appears fair to you or not, but you're hearing it from people on
                    this call, we're seeing the growing outrage in the streets. We cannot maintain
                    the status quo. If we're going to get to a place to where we can have a working
                    society, a healthy, viable community, every member within that community
                    must play a role in making that happen. And for OPD, I think the call is clear. We
                    can not maintain a system that disproportionately funds OPD. And this includes
                    not only the budget, we're talking about overtime spending, we're talking about
                    the amount of money spent on settling police brutality lawsuits, and the millions
                    of dollars spent upon having a federal monitor. And as I close, as a reminder,
                    when I was on parole, it didn't matter if I felt that I committed a crime or not. It
                    didn't matter how much money was being spent monitoring me because there's
                    money involved with this.

John Jones III:     We know today it costs more money to send someone to prison for a year, than
                    it would to send that person to Harvard. But for me, the reason why I named
                    being formally incarcerated, because for me, I have an explicit, inherent
                    responsibility to give back to my community. So for me, it's not even a matter of
                    choice. It's something that I do because I want to honor my responsibility. And
                    it's something that I'm proud to do because I love this community. So we're past
                    words. We need clear actions. Of the municipalities are doing so, you're seeing
                    this in LA, we're seeing this in San Francisco, we're seeing this in Minneapolis.
                    We cannot maintain the status quo. We need real viable change.

John Jones III:     And I want to thank you Chair Jackson and the police commissioner, for the
                    wonderful work you are doing. I don't think a lot of folks understand that you
                    are all volunteers, you're not getting paid to do this. You're giving back and
                    spending so much of your time because you love this community. And you're
                    deeply invested in it. And I really want folks in Oakland, on this note, to
                    understand that as we're protesting, that is our First Amendment right. That is a
                    form of freedom of speech, but we need to educate ourselves on this issues.
                    This police commission could and should serve as an exemplary model for the
                    rest of this nation, on how we can rectify and remedy these situations. Because
                    absent of that, it would just become another moment, upon moments, upon
                    moments, and the people whose lives were lost, and the families who were
                    irreparably harmed, will never achieved justice. So thank you all very much.

Regina Jackson:     Just incredible, Mr. Jones. Thank you very, very much. Next on the panel is, she
                    is dynamite. She is the president of the Akonadi Foundation. She is the
                    president of the BART board of directors. She has been recently tapped by the
                    governor to help advise on police accountability. And there are so many other
                    things that she is. I'm proud to have Lateefah Simon on our panel tonight. Now,
                    Mr. Ruse, I don't see her name, so you might have to promote her as well.

                                                                                                      7
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 11 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


Juanito Rus:        Let me see if I can find her.

Regina Jackson:     Thank you.

Juanito Rus:        She's been promoted.

Regina Jackson:     Terrific. Ms. Simon?

Lateefah Simon:     I'm here. How are you doing?

Regina Jackson:     Terrific, just fine, thank you.

Lateefah Simon:     I really going to keep it really short, because the words of the brothers who
                    spoke before me, I just really want to use this opportunity to listen, but before...
                    Actually let me stop, let me step back. It was a 1999 when we were in the
                    streets, demanding justice for Aaron Williams in San Francisco. Aaron was killed,
                    with no weapon and only a few short years later, I lost one of my best friends,
                    Idriss Stelley, who was shot by the police, 33 times in the Metreon Theater. And
                    we watched as his body was rolled out. He had a fingernail clipper, and it was
                    mistaken for a knife, and he was in a mental health crisis. So in some ways
                    today, I give these short comments really in honor of his mother, Misha. Shortly
                    after Idriss's murder, we were in the streets again for the murder of Sheila
                    Detoy.

Lateefah Simon:     Sheila Detoy was shot in her temple, by a police officer in San Francisco. And her
                    boyfriend was driving the car, the district attorney at the time charged Sheila's
                    boyfriend, Michael Negro, with her murder, using the provocative act theory as
                    the premise for the charge. The vigor and the fury, and the clear strategy, that
                    we see from the young men who led last week's march, and also their
                    intolerance for the notion of reform. It reminds us of what Malcolm said. He
                    said, "I don't have a chip on my shoulder. I have your foot in my neck." These
                    young men, and I won't speak for them, they're speaking for themselves, but
                    what it inspires me to think about after 25 years in the game, and making a
                    decision to honor my place, and step out of the field, because there's more than
                    credible leaders, and do this crazy work of beginning the second part of my life
                    in government, to be able to not only tell these stories, but to vote the right
                    way, and to do the right thing.

Lateefah Simon:     I think it's important for us to understand that the folks who led not only the
                    movement for integration in this country or a free South Africa, but the folks like
                    my aunt Amira, who was one of the founders of the start of the People
                    Program, that fed babies in the Black Panther Party in Oakland, they were very
                    clear that the humanization of the black body wasn't the goal. That's the least
                                                                                                      8
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 12 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    that we should be fighting for. I think in this moment, our job is not to defend
                    through the righteousness of the role of government in the lives of folks. It's to
                    figure out how to get it right. The last two weeks have been a rallying call all
                    over the globe for us to reimagine what public safety looks like. And any change
                    in this country that has resulted in small rights where people of black skin, of
                    disabled folks, of queer folks, and I can go on and on, of young people, really
                    have come from an uprising that was uncomfortable to those who had decision
                    making power.

Lateefah Simon:     I hope I'm not sanitizing any of the deep work that organizers have led in the
                    streets. All I say is, for those of us, especially those of us who claimed
                    movement in the past, and now we sit behind desks, I'm talking about myself,
                    our job is not only to listen, but to use everything that we have to bring and
                    center the power of folks who are really in charge of the moral now and the
                    moral future, the ones who actually get to make this thing called democracy
                    real. I'll close with, this young brother who said his, and I don't know you and I
                    apologize, and I'm hoping we can build, but his job is not to help government
                    and law enforcement get it right. He's exactly right. His job is to be free and to
                    live in this promise of democracy, which has never, never, never, ever, ever
                    been realized.

Lateefah Simon:     Because if you are a person with black skin in this country, regardless if it was a
                    law enforcement person who raised their hand to the Bible, sworn to protect
                    you, you had to look up at them. If you, I don't know who hasn't experienced
                    this, especially in a town or Frisco, where I'm from, was raised half in Oakland,
                    half in Frisco, have had your body thrown across a hot hood, or for young
                    women who have had to be on our stomachs, looking up while the men,
                    whether they be our fathers or uncles. And we knew as, as young children, that
                    our humanity was challenged. So I'm not going to say that all hope is not lost.
                    We've seen transformation, not only here, but in the rest of the world, but we
                    have to figure out who's willing to play. Who's willing to deeply re-examine how
                    we do work and how we keep us safe.

Lateefah Simon:     Thank you so much. I'm going to shut up and I'm going to listen for the rest of
                    the time, because I have some notes to take. And I'm in a position now with a
                    little bit of power and I need to be held accountable, as much as I talk this game,
                    to be able to do the right thing. And I want to thank you for having me here.

Regina Jackson:     Thank you very much, Lateefah, wow. At this time I was going to have Deputy
                    Chief Armstrong address some of the questions that we forwarded to him in
                    advance, but I think it might make more sense to pivot to the public
                    testimonies, and then come back to him because we may have even more
                    questions. So, Mr. Ruse, I am going to turn it over to you. I want to thank all of
                                                                                                         9
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 13 of 190

               OAKLAND POLICE COMMISSION
             SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


                   our speakers, everyone was incredible. And I'd like to hear from the public
                   speakers now. So turning it over to you, Mr. Ruse, because we have more than
                   500 people listening tonight.

Juanito Rus:       Thank you. Madame Chair. Prior to tonight's meeting, the commission received
                   48 public comments in written public comments. The names of the people who
                   submitted those public comments, I'll read in a second. Those public comments
                   will be entered into the public record as an appendix to the transcript of this
                   meeting. And the names will also be included in the minutes for the record.

Juanito Rus:       Names will also be included in the minutes for the record. The written public
                   comments were received from Anne Spivack, Claire Wilkins, Delshani Perera,
                   Emily Juno, Jade Rivera, Yohanna Romero, Max Chanowitz, Nina Haft, Penina
                   Iberg-Schawarz, Rachel Gagnon, Sarah Walkin, Sam Mendez, Sein-Wing Jensen,
                   Alex Hairland, Amber Turner, Anne Kelson, Brendan Page, Camille Rodriguez,
                   Carolyn Chu, Charlie Edmond, Colin Swenson, Courtney Widdle, Danielle Gaito,
                   Danielle Watts, Danny Karp, Denise Dixon, Emily Moldenhauer, Ezra Goldman,
                   Gabriela Netter, Grace Harvey, Kala Heekin, Kenneth Webb, Luellanne Bear,
                   Lorenzo Reinoso, Maria Zamudio, Myes Cisneros, Maehara Nori, Rena
                   Oppenheimer, Rosa Novak, Serena Lim, Shana McFadden, Steven Rossi, Ashley
                   Abraham, Ashwini Batu, Casey Chen, Darcy Noonan, Hannah's Zete and James
                   Farber. At this time, if you wish to speak during this portion, please raise your
                   hand in the zoom queue and I will unmute you. And for this portion of the
                   meeting, members of the public will have two minutes.

Juanito Rus:       I will share the clock so that you can see it if you are on the zoom meeting. The
                   first hand in the queue is Ava Agree, and I apologize if I mispronounce your
                   name. Hello, Ava, can you hear us?

Ava Agree:         Yes. I can hear you. And I'm calling in to demand that you begin the process of
                   abolishing the Oakland police department. I am a white accomplice calling in to
                   lift up the voices of the anti-police terror project in their demands. Having done
                   this for years and years, this is not new. You all know better, and you all should
                   have done better by now to get these fucking guns off of our streets. The
                   Oakland police department is a terrorist organization. They are killing black and
                   brown people on a daily basis and you do nothing. And you sit here and you
                   pretend that you're going to have another committee meeting.

Ava Agree:         You're going to push this a little bit further and you need to start having real
                   conversations about how you protect the people of Oakland, or you should
                   resign from your position because your position is to keep the people safe and
                   you're enabling their murderer. So I demand that you hold those people
                   accountable. I demand that you begin by investigating killer cops, getting them
                                                                                                    10
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 14 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    off the force and then dismantling the force that has allowed them, for so many
                    years, to terrorize the communities you serve. So that is what you should be
                    doing in this meeting. I am glad that there are 500 other accomplices and black
                    and brown people from this city who have called in tonight to hold you
                    accountable for your job, which is overseeing the police department. And you
                    have not done that. You have not reigned them in. You have not assured that
                    children can go to sleep safely in your city because you allow a murderous police
                    department to continue to terrorize your community. So I demand now that you
                    abolish that department. Thank you.

Regina Jackson:     Thank you very much.

Juanito Rus:        Thank you Ms. Agree. I will now lower your hand. The next speaker is Samuel
                    Getachew.

Samuel Getachew:    Yes. Hello. My name is Samuel Getachew. I'm 17 years old, and I recently
                    graduated from Oakland technical high school, while I did not assist in the
                    organizing of the March on Monday, I was present and I was also part of the
                    crowd that was then teargassed by the Oakland police on eighth and Broadway
                    well before curfew. The next day, the police chief and our mayor Libby Schaaff
                    got up and gave a press release, filled with lies about what happened. They said
                    that this protest was violent when it was completely peaceful. They said that
                    people were throwing rocks and Molotov cocktails. When in reality, the only
                    thing that has been proven to be thrown is one empty water bottle, and they
                    lied and said that they gave multiple warnings before firing tear gas into a crowd
                    in which they ensured that there were no elderly or children, both of these
                    things are false.

Samuel Getachew:    I am 17 years old. Many of my friends are minors. We were also in that crowd
                    and they also only gave us one warning before immediately firing tear gas. They
                    also said that the crowd was completely separate from the peaceful March
                    earlier that day and this is also false. The only reason I'm saying this is because I
                    want this to be part of the public record. I want the Oakland police department
                    to be defunded. I want it the immediate discontinuation of the use of tear gas
                    by the Oakland police department entirely. And I want every single officer who
                    was present to be suspended. I want the officer that gave the order to fire tear
                    gas to be immediately fired. And I want an investigation into the Oakland police
                    department into their use of chemical weapons that have been deemed
                    inhumane by the United nations and their own failure to meet their own crowd
                    control policy. When using tear gas on a crowd of peaceful protesters,
                    community members, students, minors, might I add.


                                                                                                       11
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 15 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Samuel Getachew:    And I want the abolition and the defunding of the Oakland police department to
                    begin now I stand with anti-police terror project. And as an additional note, I
                    want the Oakland school police department to be eliminated entirely as well.
                    Thank you.

Regina Jackson:     Thank you.

Juanito Rus:        Thank you, Mr. [inaudible 00:39:25] The next name I see in the queue is for
                    Nadia Goldberg. Hello, Ms. Goldberg, can you hear us?

Nadia Goldberg:     Hello? Can you hear me? Hi, my name's Nadia and I'm 16 years old. I would like
                    to first thank everyone who spoke today for your truly powerful words. I've
                    really appreciated listening to that. As a white person, I stand with the black and
                    brown communities who are targets of police brutality. The police are supposed
                    to keep people safe and they've done the opposite. I could say that the system
                    is broken, but the system from its creation was designed to do exactly this,
                    oppress black bodies. This is not just a few bad officers. This is not a new
                    problem. This is a deep structural issue rooted in white supremacy. The lack of
                    accountability in the police department, the racist culture and the use of
                    violence and military weapons are unacceptable. We are asking this commission
                    to hold the police accountable. And as your policies required to include the
                    community in decisions that affect us, we need to defund the police
                    department. The solution to our problems is not dominating, arresting,
                    imprisoning and killing members of the community, which is what the police are
                    doing. Now. We need to work together to build a safe and healthy and thriving
                    city for everyone. Thank you.

Regina Jackson:     Thank you very much.

Juanito Rus:        Thank you, Ms. Goldberg, I will now lower your hand. The next speaker I have in
                    the queue is Katerina Gaines. Hello? Ms. Gaines Can you hear us?

Katerina Gaines:    Yeah. Can you hear me?

Juanito Rus:        We can hear you. You have two minutes whenever you're ready.

Katerina Gaines:    Thank you. Hi, my name is Catarina Gaines and I'm 15 years old. I do not
                    personally live in Oakland, but I have family and close friends who live in
                    Oakland. And I'm calling today to ask that you defend the Oakland PD because
                    about half of Oakland's budget is given to the police, which is not fair.
                    Considering the lack of funding given to education, clean water, healthcare
                    services, and more essential things to everyday life. We live in a capitalist nation
                    and money is power. Why it, that our doctors and nurses aren't given
                                                                                                      12
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 16 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


                    protection, I guess a deadly virus, but our police force has no problem acquiring
                    unnecessary weapons that have been used on countless occasions to hurt and
                    murder people, especially black people and people of color.

Katerina Gaines:    Why are you allowing your police officers to perpetuate racism in the justice
                    system? On Saturday night, Eric Selgato was shot fatally in Oakland by highway
                    patrol and had a pregnant girlfriend with him who was shot in the stomach.
                    How many more police officers will you allow to murder people before a change
                    is made? I am asking that you hold police officers accountable for their actions
                    just as you would hold any other citizens accountable for their actions. No one
                    should be above the law. Please defund the police and start putting more
                    funding to healthcare education and other human rights. We have seen on
                    countless occasions that the police perpetuate racist laws and participate in
                    unjust brutality. Please stop giving them the power to murder, harass, and
                    assault people of color. This is all in your power to stop this. Please use your
                    power to defund and hold the police officers accountable for their actions just
                    as you would hold any other citizen accountable for theirs. Thank you for your
                    time today, please defund and please hold police officers accountable.

Regina Jackson:     Thank you.

Juanito Rus:        Thank you, Ms. Gains. I will now lower your hand. The next speaker I have in the
                    queue is Will Skinner. Hello? Mr. Skinner, can you hear us?

Will Skinner:       I can hear you, yes.

Juanito Rus:        Sorry. You're on. You have two minutes whenever you're ready.

Will Skinner:       Thank you so much. Years ago, I would have said that reform was a viable
                    option for the Oakland PD. We have tried for decades, minor improvements to
                    adjust laws on use of force, to adjust rules of engagement. And the Oakland
                    police department have walked straight through those reforms and continued
                    to terrorize the community year after year. The simple answer is that they have
                    shown that they are unwilling to change. And when a group of people is
                    unwilling to change, they must be replaced. We are at a point in history where
                    there is simply no other option than to defund and abolish the Oakland police
                    department and replace it with community oriented safety. There is no need in
                    this community for the kind of highly militarized police that has done far more
                    harm than good over its entire period of existence. The alternatives are known
                    and they exist. Mental health response teams can care for our citizens,
                    education and social services can prevent problems from happening and
                    community response can protect those in situations of violence. The police have
                    failed at all of these jobs and so they must be removed immediately. Thank you.
                                                                                                   13
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 17 of 190

                   OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


Regina Jackson:      Thank you.

Juanito Rus:         Thank you. I will lower your hand. The next speaker we have in the queue is
                     David Nutt. Hello, David Nutt. Can you hear us?

David Nutt:          Hello? Can you hear me?

Juanito Rus:         We can hear you. Sounds like you have a bit of an echo though.

David Nutt:          Thank you. I'm a teacher in Oakland. I teach second grade and I'm calling in for
                     my students. I'm calling in because my students do not live in a city that is safe
                     for them. They live in a city where every day they are in danger from the
                     Oakland police. They're in danger by the people who are sworn to keep them
                     safe. But in reality, do the opposite. I just came from a March in East Oakland,
                     near my school for Eric Silvio, Salgato, excuse me. A young man who was killed
                     by the Oakland police next to his pregnant girlfriend. And my students deserve a
                     place where they can be safe, a place where their city shows that they care
                     about them, a place where their city provides them with the care that they
                     need, not the killer cops that they currently have. We know what it takes to
                     raise a safe community and to raise safe children. And that's not what we're
                     providing. Thank you for your time. And I yield the rest of my time.

Regina Jackson:      Thank you.

Juanito Rus:         Thank you Mr. Nutt. I will lower your hand. And the next speaker we have in the
                     queue is Natalie. Cerullo. Hello? Can you hear us, Natalie?

Natalie Cerullo:     Hello. Yes. I can hear you.

Juanito Rus:         You have two minutes whenever you're ready.

Natalie Cerullo:     Thank you. All right. Ah, fuck OPD. Defund the police. Abolish ICE. Susan
                     Manheimer and Libby Schaaff have lied about the presence of molatovs in
                     protests on Monday, June 1st, and also claimed that no minors were present.
                     When we, as a peaceful protest were gassed ahead of curfew. This record needs
                     to be set straight. I saw police gas a crowd full of teams and senior citizens
                     without any prior warning. Protestors warned each other that they saw the
                     police putting gas masks on. There was no warning that we had been deemed
                     an unlawful protest until after multiple gas and grenade rounds had been
                     deployed. During the arrest later at 14th and Broadway, an officer jumped over
                     myself and rows of kneeling protesters to brutalize a black man with his arms
                     up. I heard officer Gonzalez tell others to quote, find something to cite them

                                                                                                    14
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 18 of 190

                   OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                     with when cops couldn't remember the citation code and saw him and other
                     police drag a Chicano girl from her knees onto her face from kneeling without
                     cause. No one there was mirandized.

Natalie Cerullo:     One officer who needed a Sharpie said, wow, you're more organized than I am
                     at finding a Sharpie in a detainees backpack. Yes, unaffiliated peaceful
                     protesters are more organized than armed bullies. We need to defund the
                     police immediately. Additionally, people that I've seen not wearing masks
                     during these protests have been the police. Y'all are sucking up civic funds that
                     our healthcare workers desperately need in a time of pandemic. And you won't
                     even wear masks when you were asked directly by the people that you were
                     allegedly here to protect. I second, Samuel Guettachecks demands and would
                     also request that body cam footage of the curfew risk be reviewed and be made
                     available. Thank you.

Juanito Rus:         Thank you, Natalie. I will now lower your hand. The next speaker I have in the
                     queue is Holly Wilson. Hello Holly Wilson. Can you hear us? Hello Holly Wilson?
                     Holly Wilson? Okay. I will lower your hand if you would like to talk, you can raise
                     it again. The next speaker I am showing in the queue is Eden Foley. Hello? Eden
                     Foley, can you hear us?

Eden Foley:          Yes. Hello.

Juanito Rus:         You have two minutes whenever you're ready.

Eden Foley:          All right. My name is Eden. I'm a socialist active with the group, Speak Out Now,
                     which was one of the groups that helped organize the protest Monday. I want
                     to say that I stand with Akeel statement. Our power comes from the streets. It
                     comes from being the people who make this society run. It comes from being
                     the people who can stop it from running. I agree with Akeel, that if we want to
                     see things change, we have to depend on ourselves and each other, not the
                     people that want to use us, use our movements for their political agendas or
                     stop or quiet us with empty promises and phrases. It isn't only the police that
                     are violent. They're just the violent enforcers of a system that under funds and
                     destroys our schools, that poisons our water, and uses racism to try to divide us
                     from rising up against it.

Eden Foley:          The police are a problem because they are the enforcers of capitalism. They
                     murder black people without provocation and have for centuries. Their origin in
                     this country was as a slave catching institution because they exist to protect
                     private property and keep working in poor people down. They come out to
                     arrest looters and big businesses, but to defend the looting of black
                     communities and the looting of poor and working communities around the
                                                                                                    15
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 19 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    world. I'm not here to ask anything of the city officials. You've proven yourselves
                    incapable and uninterested in truly changing the system, Akeel, Xavier, and
                    others taking part in this movement, we are the people we have been waiting
                    for. If you want to get involved, let me know. And I put my email up there to
                    contact me. Thank you.

Regina Jackson:     Thank you.

Juanito Rus:        Thank you. I will lower your hand. The next speaker I'm showing in the queue is
                    a phone-in listener with the extension 0501. Hello extension 0501, can you hear
                    us?

Gene Hazzard:       Yes. This is Gene Hazzard.

Juanito Rus:        Good evening Mr. Hazard. Two minutes, whenever you're ready.

Gene Hazzard:       Thank you. A number of years ago I was a victim of police abuse, excessive
                    abuse. I want to encourage Akeel and Xavier and every other person who's 18
                    years of age and older, to look at running for elective office. Cause its our
                    legislators who is sitting there that are looking the other way. We have available
                    in districts one, three, five, and seven. Rise up like you're rising up now in this
                    protest. And I wanted to admonish Noah Gile who always tries to be a champion
                    of our youth. He has to remain totally silent with the abuse by the police in this
                    situation. You haven't heard anything at all from him. And the commission, you
                    should look at what mountain view has done to ban the choke hold. I don't
                    believe in defunding the police, and the overtime take it away. But what I am
                    supportive of is removing the weaponry from the police department. Black folks
                    are terminally victims of police brutality. And I like to probably correct Akeel, it's
                    more veterans officers. It's not excusing the young officers, who are the
                    criminals that are shooting unarmed black folks and hispanics.

Juanito Rus:        Thank you, Mr. Hazard. Your two minutes are up. I will lower your hand. The
                    next speaker I have in the queue, is Chandini Gaur excuse me if I mispronounce
                    your name. Hello.

Chandini Gaur:      Hi.

Juanito Rus:        Can you hear us?

Chandini Gaur:      Yeah, can you hear me?

Juanito Rus:        We can hear you. You have two minutes whenever you're ready.

                                                                                                       16
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 20 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Chandini Gaur:      Hi, my name is Sean Deanigar, and I am a resident of Oakland. I just moved here
                    and I just bought a condo and I pay property taxes, and I want to defund the
                    Oakland police. You guys spent $330 million, which is about 20% of the city
                    budget on this department. Meanwhile, you only spent $49 million on
                    community and housing. They had a decrease of 29% in funding over the last
                    school year. I want to ask all of the commissioners, how do you feel knowing
                    that none of your residents feel safely protected by the Oakland police? We're
                    in a pandemic and they're using tear gas, which directly affects the respiratory
                    system. UCSF physicians have demanded that police stop using tear gas and
                    rubber bullets. How do you guys feel about that? I thought that Oakland city
                    council was here to protect citizens, but in reality, they're harming them. Fuck
                    the police. I yield my time.

Juanito Rus:        Thank you. I will lower your hand. The next speaker I am showing in the queue, I
                    appear to have lost a speaker, Earl Johnson. If you had your hand raised, Earl
                    Johnson, please raise it again. And I will call on you. It appears we've lost that
                    speaker. The next speaker I have in the queue is Deidre Conerly. Hello? Deidre
                    Connolly, can you hear us?

Daijah Conerly:     Hi. Yes, Daijah.

Juanito Rus:        Dejah, sorry. Two minutes. Whenever you're ready.

Daijah Conerly:     Okay. So I'm a senior. I go to school in Berkeley, but I am a resident of Oakland.
                    And I would just like to say, I hope that we can get an official followup of this
                    meeting and how the demands are going so that we know that it's just not going
                    in the trash or in one ear and out the other. A lot of the stuff has already been
                    said, but I also find it crazy that 45% of Oakland's funding goes to the police
                    department, but not as much goes towards education. I feel like a lot of the
                    funding should be put towards people and investing in the youth rather than the
                    people who have continuously been proved to do the community and the
                    members of the community wrong. We as youth and civilians are often
                    expected to react calmly when rubber bullets are being fired at us or tear gas is
                    being fired our way, but police are okay to act on impulse and often get away
                    with it.

Daijah Conerly:     These police need to be held accountable, and everybody needs to realize that
                    just because you may have a high position in Congress or anything like that,
                    these high positions do not get to ruin our communities, and plague our
                    communities with these policies that this country was built on. It's just really
                    frustrating. And I see a lot of people getting kind of worked up about it and it is
                    something to get worked up about. A lot of the stuff has already been said, as
                    I've said before, but on social media, something went viral about police
                                                                                                      17
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 21 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


                      kneeling, but we need legislation and policies and a complete reform of the
                      justice system. And I just hope that in the future, we can have a followup about
                      what some of our representatives are doing and what we can do in the future to
                      progress rather than keeping the same cycle of institutionalized and systematic
                      oppression happening. Thank you. I yield my time.

Juanito Rus:          Thank you. I will lower your hand. The next speaker I'm showing in the queue is
                      Ariana Castellanos. Hello? Ariana Castellanos? Can you hear us?

Ariana Castellanos:   Yes, I can hear you. Can you hear me?

Juanito Rus:          We can hear you. You have two minutes whenever you're ready.

Ariana Castellanos:   Okay, great. Thank you so much. My name is Ariana Castellanos, and I'm a
                      therapist who has for six years, provided mental health services to residents of
                      Oakland with low income. On the night of June 1st, OPD sprayed protesters with
                      tear gas. Deployed before the 8:00 PM curfew, which had only been put in
                      effect that afternoon, a peaceful protest planned by youth organizers, which
                      grew to the thousands. On June 3rd, a peaceful protest of several thousands
                      gathered again after 8:00 PM to protest curfew and peacefully disbanded, as
                      OPD stayed to protect their building. These events demonstrate the direct
                      impact to police presence has in escalating peaceful protests and more over
                      highlights the serious issues related to discernment and accountability from
                      OPD. I understand the events from the previous weekend left energies high and
                      on edge. It speaks to the complex nature of Oakland's needs and the police
                      department's inability to understand the nuanced relationships, dynamics, and
                      approaches to serve unmet needs of the community tear gas has shown to
                      cause miscarriages and stillbirths.

Ariana Castellanos:   And we're in the midst of a pandemic, which is a disease that targets the
                      respiratory system. Not only was it wildly irresponsible for OPD to deploy tear
                      gas, it was outright violent and a serious public health threat. Public health
                      officials have urged police to stop using tear gas as it induces coughing and
                      touching the face at the very least. Deploying tear gas on a crowd of protestors
                      organized by youth. Given these conditions sheds light on the glaring, inability
                      of OPD to rise to the occasion and lead other departments. And logically leads
                      us to the action of redirecting funds effective immediately. I'm 24 years old and
                      I'm a therapist with a master's in social work. Eric Salgato was 23 years old and
                      on Saturday he was murdered with 40 rounds shot by California highway patrol
                      on our streets of Oakland. It is young people organizing. Young people signing
                      up to provide mental health and social support. It is young people being killed
                      by police. Currently $318 million is allocated to OPD. We demand a decrease by
                      at least 50% and to redirect those to human services, I yield my time.
                                                                                                       18
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 22 of 190

                 OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Juanito Rus:       Thank you. I will lower your hand. The next speaker I'm showing in the queue is
                   Rabiah Keeble. Hello, Rabiah. Can you hear us?

Rabiah Keeble:     Can you hear me?

Juanito Rus:       We can hear you.

Rabiah Keeble:     Great. Thank you.

Juanito Rus:       You have two minutes whenever you're ready.

Rabiah Keeble:     Great. So what I'd like to say is this. For 400 years, the killing of black, brown
                   and red people in this nation has been a common. They have been victims of
                   systemic violence perpetrated by PDs all over this nation. We've tried reform
                   and apparently reform does not work. And yet we see again and again, the
                   same problems arise. We see an increase in militarization of police forces. We
                   see an increase in the loss of human life. I believe we need to create a new and
                   innovative way of policing. One that does not include a use of lethal force as a
                   first choice. This is Oakland's opportunity to lead, to show the rest of the nation,
                   how it's done. Through the collaboration and leadership of the youth and of
                   other citizens of this city. We can do this. I have every faith that this can be
                   done.

Rabiah Keeble:     Additionally, I would like to encourage better training in the short term, until all
                   of this is sorted out, on the use of firearms in nonthreatening situations. I
                   consider rubber bullets, tear gas to be lethal weapons, and I believe they should
                   be banned. They shouldn't be used on people and peaceful protests, which is a
                   first amendment right. I would encourage everyone listening to do more than
                   talk, get out and vote. Our vote means a lot. And I think that when we have the
                   right people in place, we'll get the right results. I'm going to yield the rest of my
                   time. Thank you all very much.

Juanito Rus:       Thank you. I will lower your hand. The next person I'm showing in the queue is,
                   my apologies, Michael Cooper. Hello, Mr. Cooper, can you hear us?

Michael Cooper:    Hello. Yes. Thank you.

Juanito Rus:       You have two minutes whenever you're ready, sir.

Michael Cooper:    Okay. Hello. My name is Mike Cooper. I want to start by acknowledging the
                   countless lives lost prior to in between George Floyd and Eric Salgato. I would
                   like to state for the record that my views do not necessarily reflect those of

                                                                                                     19
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 23 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


                   anyone but myself. I am a disabled, full time student, an independent journalist
                   credentialed through the CFAPA, the president of the ACE resource network and
                   the new president elect of the associated students of merit college. On Friday
                   evening, May 29th, I went down to document the demonstration and report the
                   positive side of things in solidarity with other reasonable or with other
                   responsible demonstrators who made up the main body of the person. I ended
                   up joining to peacefully March and chant, along with the others. After a great
                   many officers refused to answer where the press line was being drawn and
                   where journalists were expected to retreat to. It was just before 10:15, when
                   our westward marched down.

Michael Cooper:    It was just before 10:15, when our westward march down 14th street turned
                   North on Clay street. At the end of the next block, police had set up a blockade,
                   about three or four minutes later, the group began to proceed marching down
                   the street towards the officers with the simple goal of continuing their march.

Michael Cooper:    As we marched forward, the vast majority of the group held their hands up and
                   chanted "Hands up, don't shoot" loud and clear to display their peaceful intent
                   to authorities. One minute into chanting "Hands up, don't shoot" ordinances
                   were fired upon us exploding on the ground and in the air overhead releasing
                   tear gas on us, which was far from the first time as they had fired upon marches
                   around an hour ago to prevent their march forward several blocks away.

Michael Cooper:    Well, I acknowledge that a great many uncivil things occurred that night, they
                   were outsiders that tailed the group, not the demonstrators themselves. The
                   main body and in the place in time I described was clearly peaceful and putting
                   forth a great deal of effort to make that obvious.

Juanito Rus:       Thank you Mr. Cooper, your two minutes are up.

Michael Cooper:    Thank you.

Juanito Rus:       I will lower your hand. My apologies, I appear to have trapped Esther Kong.
                   Esther, if you could again raise your hand in the queue. Esther, can you hear us?

Esther Kong:       Hello?

Juanito Rus:       Hello. You have two minutes whenever you're ready.

Esther Kong:       Thank you. My name is Esther Kong. I'm an Oakland resident born and raised in
                   the East Bay. I'm an environmental science student at Merit College. I'm
                   currently recovering from a severe knee injury that kept me bedridden from

                                                                                                  20
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 24 of 190

                OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


                      March to April. So I cannot walk or stand for long periods of time, and I certainly
                      cannot run. I was at the protest last Monday, wearing shorts and a knee brace
                      and using a cane. So it's a very visible injury I'm recovering from.

Esther Kong:          I did not hear any warning from Oakland PD whatsoever. If I had heard a clear
                      warning and been given a choice or a chance to move away, I would have left. If
                      I had felt threatened at all by the stationary crowd, which included teenage
                      children, I would have moved away. Instead, I was engulfed in tear gas,
                      disoriented, losing my vision and hit by pieces of flash bang grenades.

Esther Kong:          Everyone was scared running for their lives and yet not a single person pushed
                      or trampled me. Not only that, multiple people saw me trying to get away. Even
                      in their own fear they recognize that someone needed help. People kept
                      themselves in harm's way in order to help me get to safety. Shame on Libby
                      Shaaf, shame on Susan Manheimer, shame on LeRonne Armstrong, shame on
                      Oakland PD, shame on Oakland City Council for investing such a large portion of
                      the city's budget on Oakland PD instead of Oakland people.

Esther Kong:          Shame on the city of Oakland, shame on us for giving you that power. There is
                      an entire generation of people who are about to become voters. We've heard
                      the words of these young leaders tonight. They are engaged, they know their
                      rights. On top of that, they know what is right and they are watching you. You're
                      about to lose your job.

Esther Kong:          Additionally, I second Daisha Connerly. Show us your receipts. Let us have a
                      followup. Thank you, I cede my time.

Juanito Rus:          Thank you. I will lower your hand. The next speaker I am showing in the queue is
                      Vladmir Jornitski. Hello, Vladmir can you hear us?

Vladimir Tornitski:   Hi, can you hear me?

Juanito Rus:          We can hear you. You have two minutes whenever you're ready.

Vladimir Tornitski:   Excellent. Thanks. My name is Vladimir Tonitski. I'm a resident of District 3. I
                      want to first echo what others have said and then offer my own perspective on
                      events on the ground here in Oakland over the last week. I think we all know
                      that the selectively enforced show force of the short-lived curfew was a fiasco,
                      and the use of tear gas during a respiratory disease pandemic was a predictable,
                      but shameful travesty on the part of OPD.



                                                                                                      21
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 25 of 190

                OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


Vladimir Tornitski:   I won't go into detail about the events after the student march, but before
                      curfew on Monday 1st other than to echo and affirm what other commenters
                      have mentioned. Throughout last weekend, I was left with the impression that
                      OPD in collaboration with a number of other police forces on loan from around
                      the Bay and CHP, who wanted to show force in a very narrowly conceived
                      downtown corridor and around HQ at Seventh and Broadway.

Vladimir Tornitski:   While to my mind intentionally neglecting its ostensible duty of providing order
                      in the city in order to score political points. In fact, on Sunday's protest, a police
                      Lieutenant whose name, unfortunately I did not get was speaking to protesters
                      at Eighth and Clay admitted as much in my presence when he said, "We want to
                      be out in East Oakland stopping fires, but you're keeping us here instead."

Vladimir Tornitski:   To me, these are not the words and actions of a municipal service that's
                      beholden to and coincident with public interest, but have a gang that acts
                      strategically to protect its geographic and political turf with a combination of
                      overwhelming force, and invading citizens via protection racket.

Vladimir Tornitski:   Finally, I'd like to urge any other public speakers on the call to make your voices
                      heard once again on tomorrow's city council meeting, to affirm the text of a
                      ballot measure, to clarify the ability of this commission to provide civilian
                      oversight of OPD. There are multiple possible versions that can be adopted, to
                      my view it's extremely important that the city attorney and counsel not torpedo
                      the measure or insert poison pills, but strengthen and expand the commissions
                      and our ability to provide oversight.

Vladimir Tornitski:   If we're serious at all about calls to restrict police power, it has to start with
                      some semblance of accountability, which this commission can only with power
                      behind it to countervail the power of the police. Thanks for listening.

Juanito Rus:          Thank you. Your time is up. I will lower your hand. The next speaker I'm showing
                      in the queue is David Long.

David Long:           Hi.

Juanito Rus:          Hello. We can hear you. You have two minutes whenever you're ready.

David Long:           Thank you. First. I'd like to say thank you to Keelan Savior for your leadership
                      this past week. I really appreciate what you're doing, and I'd like to echo the
                      sentiment of many of the speakers before me. I think that defunding the
                      Oakland Police Department is an appropriate route forward for the city.


                                                                                                          22
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 26 of 190

               OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


David Long:        We can reallocate funds to city services that strengthen our communities
                   instead of selectively policing our black and Brown residents and neighbors. The
                   UF led protests, I think have given me a lot of hope for the city going forward. I
                   am also heartened by the show of support here on this call for those voices.
                   Let's continue this marching and I urge this commission to heed the calls we've
                   heard today to defund the Oakland Police Department. That's all, I cede my
                   time.

Juanito Rus:       Thank you. I will lower your hand. [inaudible 01:13:30] and the next speaker I'm
                   showing in the queue is a phone in with the extension 2190. Hello, extension
                   2190, can you hear us?

Joyce Wong:        Yes. I can hear you.

Juanito Rus:       You have two minutes-

Joyce Wong:        Can you hear me?

Juanito Rus:       Whenever you're ready. We can hear you.

Joyce Wong:        My name is Joyce Wong. I'm a social worker in the city of Oakland, specifically
                   working with homeless, senior citizens. And I am one of the last people in my
                   agency, who's working on the front lines in meeting homeless seniors on the
                   streets or in their temporary hotel rooms or housing.

Joyce Wong:        I witnessed the terror of my seniors every day and as an indigenous and Jewish
                   person, like the police terror, that's inflicted on black bodies in Oakland and
                   around the world is unacceptable. No city should be proud of how many people
                   are living in a tent. And 45% of their budget is spent on police who cannot even
                   abide by basic human rights and human decency.

Joyce Wong:        I woke up this morning after weeks of protest and flash bang grenades going off
                   sometimes late into the night. I'm talking to my coworker, a black man living in
                   Oakland about how terrifying it is to seal the tear gas that's wafting down for
                   the breeze, watching young men and women, literally being shoved and pushed
                   and slammed and broken, and gassed over and over again.

Joyce Wong:        And knowing I can't go help them. I can't work as a medic. I can't work as a
                   social worker because if I do, I expose all of the seniors that I'm working for right
                   now. I'm the last social worker working. I feel terrified of the police. My clients
                   feel terrified of the police. I have had maybe one police interaction in my entire


                                                                                                     23
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 27 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    life that didn't go completely sideways, and make me feel afraid or threatened
                    or purposely intimidated over absolutely nothing.

Joyce Wong:         It is not acceptable. Black people are human beings. They have rights and
                    privileges just like the rest of us except that we don't seem to see that.

Juanito Rus:        Thank you. Your time is up. I will lower your hand in the queue. The next
                    speaker I'm showing in the queue is Ashley Greenwood. Hello, Ashley
                    Greenwood. Can you hear us?

Ashley Greenwood:   Hello. I just wanted to start by saying Black Lives Matter. And I wanted to share
                    my account of what happened on Sunday, May 31st at the intersection of 14th
                    and Broadway at approximately 5:46 PM. A friend and I had been participating
                    in the caravan for justice that was occurring around like Marin and downtown
                    area for about an hour.

Ashley Greenwood:   When we decided to head to Latham Square to take a break. Up the block at
                    14th and Broadway, we could see that the caravan was still taking place and
                    there were a number of people gathering on the sidewalk and in the
                    intersection to show support. Around the same time, I noticed the police SUV
                    vehicle parked at the corner of 16th and Telegraph watching the
                    demonstrations up ahead.

Ashley Greenwood:   It was not there when we had first sat down, all of a sudden for no reason that I
                    could just turn from my vantage point of about a block away, the police car
                    peeled around the corner, going at least 40 miles an hour. Behind that three to
                    four SUVs followed all speeding towards the intersection, around the same time
                    there were loud bangs.

Ashley Greenwood:   And I first thought there were fireworks. White smoke started to rise from the
                    intersection. I believe I heard three bangs from about a block away. I stood
                    watching and all of a sudden the air started to smell spicy and my nostrils and
                    eyes began to burn. It was then I realized that the police had fired pepper spray
                    or some type of chemical weapon into the crowd. And there absolutely no cause
                    for this, this protest was extremely peaceful.

Ashley Greenwood:   It followed the guidelines of distancing as outlined by the County. I mean, if the
                    Oakland PD are going to have a temper tantrum over a car caravan, I can only
                    imagine what they do when the situation of people's lives are on the line,
                    especially our black and brown citizens. This is absolutely outrageous, and I
                    really demand that the demilitarization of the Oakland PD begin now. Starting
                    with getting rid of use of chemical weapons on our citizens. Thank you.

                                                                                                    24
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 28 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Juanito Rus:        Thank you. I will now lower your hand. The next speaker I'm showing in the
                    queue is Sean Lee. Hello, Sean Lee. Can you hear us?

Sean Lee:           Yes. Can you hear me?

Juanito Rus:        We can hear you. You have two minutes whenever you're ready.

Sean Lee:           Thank you. Madam chair commissioners, I thank you for all your work and your
                    service to the community. My name is Sean Lee. I've lived in District 1 all my life
                    and graduated from high school in 2012. I couldn't be there with my friends at
                    Oakland Tech on Monday, I watched with [inaudible 01:19:06] as the OPD used
                    tear gas and rubber bullets against peaceful student demonstrators on Monday.

Sean Lee:           Then with an increasing sense of dismay as the mayor and department and the
                    press conference filled with ... Gave a press conference filled with readily
                    demonstrable lies. They violated their policies, the law and their oath to the
                    constitution. I call on the commission to adopt the policy for the immediate
                    session and decommissioning of OPD's entire supply of chemical weapons,
                    rubber bullets, and flash bang grenades, including tear gas and pepper spray.

Sean Lee:           While in principle, these can be used in a manner consistent with the
                    constitution guarantees of life and free assembly, according to law, the
                    department and the administration have demonstrated that they are unworthy
                    of this trust. The commission must investigate not only the officers who fired
                    tear gas and gave the order to fire tear gas on Monday, they must also
                    investigate every person in the chain of command from the frontline to the
                    spokesperson who stood behind Libby Schaaf at that press conference.

Sean Lee:           If they are found to have lied to their superior officers or the public about the
                    use of force, they too must be dismissed. If they ever test about fire against
                    anyone in court, again for record of this indiscipline must be sent by this
                    commission to the court as evidence of their lack of candor.

Sean Lee:           I would also have the commission put together a plan for defunding the
                    department before the council if the department will not do it for themselves.
                    Oakland can be better, Oakland must be better. I get my time.

Juanito Rus:        Thank you. I will lower your hand. The next speaker I'm showing in the queue is
                    Michael Tigges. Hello, Mr. Tigges, can you hear us?

Michael Tigges:     I can, thank you. To the chair and all the members of the police commission, I'm
                    one of your allies, an old white guy who unfortunately because of broken hip,

                                                                                                        25
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 29 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    couldn't be on the streets. But I will be on in the city council chamber tomorrow
                    to back the coalition for police accountability and the commission's rewrite of
                    the total mess that has been this ballot measure.

Michael Tigges:     Now I live in a part of Oakland that was never part of any of the demonstrations
                    Montclair. And yet over the last several days, because everybody ... Because of
                    the command brought everybody out of the neighborhoods ... Montclair
                    opened to the looters and the looters took advantage of it. And there are at
                    least seven or eight businesses in Montclair village that were looted.

Michael Tigges:     Finally, looking forward ... Since defunding the police is a pipe dream
                    unfortunately, one of the things I want you to consider is when you get the
                    authority to look at other policies is to look at the role of training officers.
                    Remember Chauvin, the murderer in Minneapolis, where I grew up [inaudible
                    01:22:28] was a training officer and two of his rookies were forced to be part of
                    the crime that was committed.

Michael Tigges:     So I would suggest rewriting our policy so that any training officer who has
                    sustained complaints against them, either through ID ... I'm sorry, IID or Cipro,
                    be unable to be a training officer and be dismissed. That way the culture will
                    change, no other way. Thank you.

Juanito Rus:        Thank you, Mr. Tigges. I will lower your hand. Next speaker we have in the
                    queue is Adoli Amana Tego, and excuse me if I mispronounce your name. Can
                    you hear us?

Adelai Amatego:     Hi. Are you able to hear me?

Juanito Rus:        We can hear you.

Adelai Amatego:     Hi, my name is Adelai Amatego and I want to say that defunding the police is
                    not a pipe dream. I'm a first generation American. My parents are from Ghana.
                    They moved to America so that we could have a better life. They moved to
                    America in the 1980s, immediately following famine and revolution that
                    changed the landscape of the country that we are from.

Adelai Amatego:     Revolution is possible, change is possible and the advantage that our elected
                    officials have here today is making that change happen by defunding the police.
                    We need to defund the police. We have an opportunity to make a new society,
                    and people whose lives have been fine, quite frankly are complacent. People
                    whose lives have been fine think that it's a pipe dream to defund the police. We
                    can create a better response system.

                                                                                                        26
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 30 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


Adelai Amatego:    We can create jobs that help people who have mental illness, that help people
                   have economic equality, and that ultimately repair the devastation that
                   capitalism has had on this country. And specifically on this stolen land. I cede
                   the rest of my time. Thank you.

Juanito Rus:       Thank you. I will lower your hand. The next speaker I have in the queue is a
                   phone in participant with the extension 0941. Hello, extension 0941-

Unknown Speaker:   Hi.

Juanito Rus:       Can you hear us okay?

Unknown Speaker:   Yes. Hello. Can you hear me?

Juanito Rus:       We can hear you. You have two minutes whenever you're ready.

Unknown Speaker:   I would first like to second the words of the anti-police terror project at the
                   beginning of this call, the second, whether or not interim police chief
                   Manheimer thinks that the tactics that were used on Monday were judicially
                   used or whatever, I urge the commission to ban the use of tear gas and the use
                   of rubber bullets and revise, whatever policy you have that allows the use of
                   chemical weapons and militarized weapons against peaceful protesters.

Unknown Speaker:   It is apparent that that is even allowed. Additionally, I would like to request the
                   defunding of the Oakland Police Department, including the highway patrol that
                   was involved in the murder and killing of Eric Salgado. I would also like the firing
                   of Sergeant Patrick Gonzalez, who has a history of violence and is still part of the
                   police department.

Unknown Speaker:   We need to do better. The fact that we're allowing these people to stay in the
                   police department is a clear signal of the problem inherent in our system. How
                   do we allow this? We are essentially ... By allowing the police department to
                   continue in this way, we are perpetrating systems of inequality that specifically
                   target black and brown people.

Unknown Speaker:   We are upholding white supremacy, whether or not you'd like to think that or
                   not, but the police department is a legacy and a hold over from slavery. We
                   need to do better, and whether or not you think it's a pipe dream. I mean, come
                   on, have you not seen what [inaudible 01:26:52] in New Jersey has done and
                   how crime rates have gone down?



                                                                                                    27
         Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 31 of 190

                OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


Unknown Speaker:     It is not a pipe dream, do better. Lastly, I would just like to say, fuck the police
                     and I yield my time.

Juanito Rus:         Thank you. I will mute you. The next speaker I'm showing in the queue is
                     another phone in speaker with the extension 5931.

Abner Hougie:        Hello. Can you hear me?

Juanito Rus:         We can hear you.

Abner Hougie:        Hi-

Juanito Rus:         You have two minutes whenever you're ready. Sorry.

Abner Hougie:        Yes. My name is Abner Hougie. I run an independent news outlet called Left
                     Coast Right Watch that covers right wing extremism. I was live reporting on the
                     night of May 31st. Myself and a group of a group of about 200 peacefully
                     protesting civilians were corralled and fenced into a block closed off by OPD in
                     downtown Oakland.

Abner Hougie:        They were fired on with tear gas and grenades mark around and flashlight bangs
                     without warning or provocation. There were for the most part, people who
                     were either marching or standing on the sidewalks, just talking to each other,
                     minding their own business. I took a photo of one of the spent grenade and it
                     had a manufacturing date of 2014.

Abner Hougie:        The defense technology safety data sheet for that particular grenade, and I
                     believe you have this information already says that the warranty is for five
                     years. Unless I'm mistaken, 2014 plus five is 2019 and we're in the year 2020. I
                     want to know why OPD was firing on peaceful protestors, and I want to know
                     why there were using expired munitions to do that. Thank you, attack and
                     dethrone god, I yield my time.

Juanito Rus:         Thank you. At this time, we're going to close the queue to additional speakers.
                     So I am showing the last speaker that I ... And I see a lot of people, all of a
                     sudden raising their hand. The last speaker I'm going to take at this time is Jenna
                     Hackman. I will not take any speakers who have raised their hands since then.
                     Our next speaker in the queue is showing as Effie. Hello, Effie. Can you hear us?

Effie:               Hi there. Yes, I can hear you.

Juanito Rus:         You have two minutes whenever you're ready.

                                                                                                            28
         Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 32 of 190

               OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


Effie:               Just one moment. Can you hear me? So first of all, I just want to acknowledge
                     the life of Eric Salgado, George Floyd, Brianna Taylor, and to the many others
                     that were killed at the hands of police officers in this country. I'm a white ally
                     and I stand behind the black and Brown people of the Oakland community and
                     all over the country.

Effie:               I'm here today to demand that you immediately begin the process of defunding
                     the police department and begin to reinvest funds into community departments
                     that provide resources that truly protect and serve the people. Homelessness,
                     poverty, substance abuse, and mental health issues, these are social issues that
                     need to be approached with the dignity and care that they deserve.

Effie:               Defund the police. They have proven to not provide the safety and the care that
                     the people of Oakland deserve. In this community, these are the expressions of
                     the failures of Libby Schaaf and her staff. And these are also unfortunately the
                     consequences of a systemic racist and corrupt government on the federal and
                     local level.

Effie:               Police are the agents that maintain these systems, and by keeping black and
                     brown people, oppressed and funneling people of color into privatized prisons
                     for profit. This is our burden. This is what people of color have to live with. I was
                     just at Eric Salgado's vigil, a young man who was shot 40 times and his pregnant
                     girlfriend was shot in the stomach. This is sickening and disgusting. And he was
                     shot 40 times.

Effie:               This has a number of things, at the very least it shows the lack of training and
                     skill in the profession of policing. And at the worst, it shows a lack of
                     compassion and a sheer lack of humanity. What we are seeing now and have
                     many times before now is how corrupt the police are all across the nation.

Effie:               There are hundreds of videos circulating right now, all around the internet,
                     showing the complete disregard for human life that these police have for the
                     citizens. And I saw, and I felt this for myself at the protest in Oakland, I'm
                     demanding that you immediately defund the police department and do your job
                     right. Because right now you have blood in grave misconduct on your hands.

Effie:               You are failing not only as a member of legislator, but also the human beat
                     being that bleeds the same red as those that were killed at the hands of police,
                     defund the fucking police.

Juanito Rus:         Thank you. Your time is up. I will lower your hand in the queue. The next
                     speaker I'm showing is listed as Fi Fi Fi. Hello, Fi Fi Fi. Can you hear us?

                                                                                                        29
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 33 of 190

                OAKLAND POLICE COMMISSION
               SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Fi:                 Yes. Sorry. Hi commissioners. My name is Fi and I live in Oakland. I want to
                    thank the UF Organizers putting on the march less Monday and for their voices
                    tonight. I want to sponsor their proposal to defund OPG. My partner had
                    participated in the march. We're lucky he didn't get gas because when I woke up
                    the next morning, there were videos of my friends getting gas.

Fi:                 I just want to reiterate that the police training manual clearly states that tear
                    gas, rubber bullets and pepper balls shall not be used for crowd management,
                    crowd control or crowd dispersal during demonstrations or crowd events. Why?
                    Because OPD has had a long history of brutalizing protestors.

Fi:                 OPD continues to maim and murder us. We've had to go to court just to get OPD
                    to stop shooting rubber bullets at us. Give us real responsibility, you need to
                    immediately fire these officers tonight. Honestly, I'm appalled that it hasn't
                    happened already. We don't need a meeting to discuss this, just fire the officers.

Fi:                 Further, I can't think of a reason for the people of Oakland to pay for these
                    officers' salaries. They have demonstrated that they're not fit for duty. The last
                    OIG report indicated that police officers have been lying about the use of force,
                    especially against our black community. I'm under the understanding that these
                    officers have gotten retraining.

Fi:                 We're tired of retraining, we're tired of seeing these officers on the streets,
                    hurting our folks. We need you to commit de-fund OPD. Let's start tonight by
                    firing these officers. I yield my time.

Juanito Rus:        Thank you Fi. I will lower your hand in the queue. The next speaker I'm showing
                    is Jennifer Tu. Hello, Jennifer Tu. Can you hear us?

Jennifer Tu:        Hi. Yes. Thank you.

Juanito Rus:        You have two minutes whenever you're ready.

Jennifer Tu:        Thank you. Madam chair, members of the commission. Thank you for holding
                    this listening session and arranging some really amazing presenters earlier. My
                    name is Jennifer Tu. I'm a Chinese American and I'm a resident of District 3. I
                    want to echo the statements earlier about tear gas, bullets and the other violent
                    weapons used by the OPD over the past week and a half.

Jennifer Tu:        These do not keep us safe. Their presence does not de escalate. These definitely
                    do not keep our cities you've said as they exercise their first amendment rights. I


                                                                                                      30
         Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 34 of 190

                OAKLAND POLICE COMMISSION
               SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


                     urge the commission to immediately work towards banning OPD from using tear
                     gas, pepper spray, rubber bullets, flash bang grenades, and riot gear protest.

Jennifer Tu:         And to ban bringing in external police forces that do not have a ban on the use
                     of tear gas. Longer term, I support funding education and programs for
                     [inaudible 01:35:40]. I support funding public mental health by mental health
                     professionals, not police.

Jennifer Tu:         I support the work of the anti police terror project and I support defunding OPD.
                     Thanks very much.

Juanito Rus:         Thank you, Ms. Tu. I will lower your hand. And the next person I'm showing in
                     the queue is Pavan. Hello, Pavan can you hear us?

Pavan:               Hey, I can hear you. Can you hear me?

Juanito Rus:         We can hear you. You have two minutes whenever you're ready.

Pavan:               Excellent. Hopefully I won't have to take all of these two minutes. I live roughly
                     100 feet from where Eric Salgado was killed on the evening of June 6th. I have
                     surveillance footage of what took place at that street corner. The CHP declared
                     at least according to the San Francisco Chronicle and the police dispatch, that
                     they were being shot at. The video doesn't show that.

Pavan:               In fact, what it shows is that a CHP officer unloaded 46 bullets into both Eric
                     Salgado, putting him into an extra judicial execution and multiple bullets into his
                     partner. And his partner was pregnant. And that bullet went into her stomach.
                     That is a representation of a form of thug justice that I can't stand by.

Pavan:               While I live in East Oakland and District 7, I understand this area is a little bit less
                     than like merit, but it doesn't deserve this style of police brutality. I'm
                     concerned by what's taking place as we go forward from this point. While the
                     protesters that met, I think they accomplished great things. They've rallied this
                     group. I hope people will vote and show up at city council meetings and these
                     meetings.

Pavan:               I'm extremely concerned that the style of investigation that's taking place by the
                     Oakland Police Department, by the district attorney, by the California Highway
                     Patrol and others is not open or transparent. The gentlemen that murdered Eric
                     Salgado and it is murder in this scenario I suspect, I don't know what has
                     happened to him. I don't know where he is.


                                                                                                          31
         Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 35 of 190

               OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Pavan:               He may be able to kill other people. If I shot and killed somebody, which I don't
                     plan to do. But if I did that, the police department would brutalize me in the
                     same way they brutalized Eric Salgado. There is no point in having a justice
                     system if the Oakland Police Department stands in support of the behavior of
                     the California Highway Patrol.

Pavan:               I would ask that this commission in my waiting seconds, would ask this
                     commission, seek transparency. We want the name of this person and we want
                     him in jail. Thank you.

Juanito Rus:         Thank you, Pavan. I will now lower your hand. Pavan, excuse me. The next
                     speaker I'm showing in the queue is, Sarah Grieb.

Sarah Grieb:         Well-

Juanito Rus:         Hello? Can you hear us?

Sarah Grieb:         Yeah. Can you hear me?

Juanito Rus:         We can hear you. You have two minutes whenever you're ready.

Sarah Grieb:         I just want to say a day of peaceful solidarity turn the moment you showed up
                     like you were guarding a war zone. You have no idea how to deal with
                     protesters, and treated us as the enemy. You exemplified the exact thing we
                     were protesting. Police don't have the training-code of justice or discipline that
                     the military does and therefore you have no right to use military equipment.
                     Tear gas is a chemical warfare in a pandemic it can spread disease. You think
                     that you had done everything to deescalate the situation you've created? The
                     US banned export in solidarity. The US banned the export of tear gas in
                     solidarity with the Hong Kong protesters. Why are you using it on ours? You're
                     supposed to protect and serve us and you failed. I implore that you be proactive
                     and immediately forfeit 50% of your budget. Thank you.

Juanito Rus:         Thank you, I will lower your hand. And the next speaker I am showing in the
                     queue is Hannah Paul. Hello, Hannah Paul, can you hear us?

Hannah Yoshimoto:    Hi. Yeah.

Juanito Rus:         You have two minutes whenever you're ready.

Hannah Yoshimoto:    My name is Hannah Yoshimoto. I'm 30 years old and a resident of District Two.
                     I'm incredibly passionate about ensuring that our community is safe and

                                                                                                     32
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 36 of 190

                OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    nurturing for all people. And that goal will simply remain unachievable until we
                    defund and dismantle OPD. As a white passing Asian woman, OPD has never
                    given me a hard time, except as a protester where I have been teargassed over
                    10 times in the last four years. Last Monday, I joined the Two Mile March from
                    Oakland Tech to Oscar Grant Plaza. Along the route, there were countless allies
                    handing out water, masks and snacks. People were protecting and supporting
                    each other more than OPD ever has. After nearly four hours, a smaller group
                    kneeled and stood peacefully as police threw flash grenades and tear gas with
                    no warning and carelessly into the crowd injuring many.

Hannah Yoshimoto:   I wanted to address a few of the lies that OPD has been spreading to the media
                    about this incident. First of all, they claimed that the crowd was a totally
                    separate group from the original protest. The entire group had split off from
                    that huge crowd at 14th and Broadway and marched south, all of us were at the
                    original protest and had marched together. Secondly, they claimed that the
                    crowd was violent throwing glass bottles, we have video footage showing that it
                    was two plastic bottles that were thrown from the far east corner of a crowd.
                    Everyone booed and then it remains calm and peaceful for minutes before tear
                    gas was thrown. Thirdly, they claimed that the crowd was free of youth and
                    elders. That is a bold face lie. I watched as high schoolers were sobbing from
                    tear gas and administering first aid to each other and imagining how
                    traumatizing that must be as a youth.

Hannah Yoshimoto:   If we are not able to dismantle OPD as our comrades in Minneapolis have so
                    bravely voted to do it is imperative that we defend OPD and ban the use of tear
                    gas. Additionally, I would like to demand the firing of Patrick Gonzalez, a man
                    who has caused such great harm to our community that does not deserve a title
                    and a gun both which holds so much power. OPD is not a part of a broken
                    system. It is an institution founded on systemic racism and is doing exactly what
                    it was designed to do. Murder people of color and put them behind bars. This
                    must end now. Fuck the OPD. I yield my time.

Juanito Rus:        Thank you, Ms. Paul. I will lower your hand. The next person I'm showing in the
                    queue is, Gokce Sencan, excuse me if I mispronounced your name.

Gokce Sencan:       Hi, my name is Gokce Sencan and I'm an Oakland resident and I'm livid. And as
                    you can tell from my accent, but not maybe from my appearance, I'm not from
                    here because I came from a country whose government used the police force to
                    terrorize, repress, unlawfully arrest and jail its own citizens using tear gas and
                    rubber bullets. I saw people going blind, going into cardiac arrest and even dying
                    due to rubber bullets and tear gas. And I came to America to get away from this
                    abusive police force and state terror. I came here because I wanted to be able to
                    protest without fearing for my freedom, my rights and my life. I wanted to
                                                                                                       33
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 37 of 190

                OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    contribute and let fellow residents feel safe and cared for, not feel disposable.
                    I'm so disappointed. And so disgusted. This was not the America I was promised
                    when I was sold the American dream.

Gokce Sencan:       This America is racist. This America puts narrow police union interests ahead of
                    its own people's needs. And I see that this America is not that different from the
                    tyranny I left behind. And this is not even the only thing. These last couple of
                    weeks have already been devastating for our community. I see left and right,
                    some of our communities signature shops, restaurants, and cafes shutting
                    down. I read reports of the Highland Hospital and many affordable community
                    clinics at the brink of bankruptcy. I see all those people vulnerable [inaudible
                    01:43:36] without help. And what else do I see? I see the Oakland police armed
                    to teeth with riot gear, treating black and brown bodies as if their mere
                    existence is a crime. I see the police who can feed their families thanks to our
                    taxes, and yes, I pay taxes too, treating the people they're supposed to protect
                    as criminals.

Gokce Sencan:       We're in the midst of a health crisis, setting aside money just to buy tear gas for
                    the police department so that you can just your own people should not be your
                    priority. Health services should be your priority. Obtaining PPE and medical gear
                    should be your priority. Therefore, I demand that Oakland PD not only be
                    defended, but it should be dissolved and rebuilt from scratch. Following
                    Minneapolis' lead. Dissolve the department and we hire everyone who proves
                    themselves to be capable.

Juanito Rus:        Thank you. Your time is up. I will lower your hand. The next speaker I'm showing
                    in the queue is a phone attendee with the extension 7130. Hello, extension
                    7130. Can you hear us?

Rachel Holmstrom:   Hi. Can you hear me?

Juanito Rus:        We can hear you. You have two minutes whenever you're ready.

Rachel Holmstrom:   Hi. Thank you so much. Thank you everyone for being here. My name is Rachel
                    Holmstrom. I live in West Oakland and I just want to echo and support the
                    people who have come before me and saying, we must defund Oakland PD. We
                    have to reduce their general fund by at least 50%. We cannot continue to
                    authorize overtime for the OPD and drain resources that could be going to
                    mental health, homeless support. There is better ways to use this money. And
                    to see it being used to commit violence against peaceful protestors in my city is
                    unacceptable. So yeah, just everything everyone has said. Anti-Police Terror
                    Project is doing amazing work. And I just want to see that Oakland PD... That
                    this commission hears everyone's plead and does actual meaningful change in
                                                                                                    34
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 38 of 190

               OAKLAND POLICE COMMISSION
             SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


                      rectifying the situation. So please defund OPD and thank you so much. I yield my
                      time.

Juanito Rus:          Thank you. We'll, lower your hand. And the next speaker I'm showing in the
                      queue is listed as Grace. Hello, grace, can you hear us?

Grace Shafer Perry:   Hello? Yes. Can you hear me?

Juanito Rus:          We can hear you. You have two minutes whenever you're ready.

Grace Shafer Perry:   Wonderful. Thank you. So my name is Grace Shafer Perry and I'm a Bay Area
                      youth who participated in last Monday's peaceful protest. And I'm here today to
                      voice my disappointment and anger over the fact that young people protesting
                      anti-black violence with peace and unity were met yet again with this same
                      violence, when we were tear gassed and arrested for no reason. Young people
                      are the future. We hold within us a knowledge of the broken foundations of this
                      country and this world, and still pushed to the forefront our hopes, dreams, and
                      demands for creating a brighter future. One in which black lives matter is not a
                      trend that follows news of the steady stream of black death at the hands of
                      police, but rather a pillar of our equitable and loving anti-racist society. We are
                      powerful beyond measure and we are valuable and demand to be treated as
                      such and how our bodies and our voices protected, not tokenized on panels
                      made to express the mirage of compliance with the police department that has
                      never truly stood for us.

Grace Shafer Perry:   We call for action from this commission to hear us and act with our demands in
                      mind. Again, we are the future. So protect us in the present. We are the
                      Oakland that you are meant to represent. And though the majority of anti-black
                      police violence that is flooding the news right now is taking place in different
                      communities. When we critique this violence, we are critiquing the greater
                      system of policing in America that must change, and that most definitely
                      includes Oakland. Protect youth, elevate our voices. Listen to us, defund OPD
                      and please fund Oakland. Thank you.

Juanito Rus:          Thank you, Grace. I will lower your hand. And the next speaker I am showing in
                      the queue is Elof Esuf. Hello Elof? Can you hear us?

Elof Esuf:            Hi. Yes. My name is Elof Esuf. I'm a policy and research analyst. I live and work in
                      Oakland and I'm calling in favor of defending the police department. OPD saw a
                      need to change the system back when the MET program was created, where
                      clinicians were on the front lines to respond to calls, and they did this because
                      they saw the need to increase mental health support and only involved a police
                      officer when absolutely necessary. And they found it was rarely deemed
                                                                                                       35
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 39 of 190

               OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


                   necessary. So defending the police department should not be a brand new
                   concept. We are already aware that we need to increase supports elsewhere in
                   social services. And that's a strategy I would love for us to implement and
                   continue to research. Last year, $40,000 was allocated to study in cahoots in
                   Oregon. And a report was to come out in 2020 with findings of how such a
                   system could work here.

Elof Esuf:         I have yet to see such a report, but would love to see us finish the work we
                   started, the work that was started to support our community. Oakland has
                   different demographics and problems compared to Oregon, but there could be
                   lessons learned as we try to move away from destructive systems. It's clear that
                   the existing system does not make us feel safe. So I'm here to advocate for re-
                   investing police funds into necessary social services, disarmament,
                   demilitarization, data transparency, cutting contracts with schools that are
                   already underfunded. We need to be investing in our youth, not hurting them.
                   And we should continue researching successful models that do not center
                   around police officers who continue to abuse their power. This is not new
                   information. You will hear it from me and countless other Oakland residents. It's
                   time to listen, act and serve as an example, get a headline for actually serving
                   your residents, not for harming them. Thank you.

Juanito Rus:       Thank you. I will lower your hand. The next speaker I'm showing in the queue is
                   A.S Ekatta. Hello, can you hear us?

A.S Ekatta:        Hello.

Juanito Rus:       You have two minutes. Whenever you're ready.

A.S Ekatta:        Oakland police department was one of the most corrupt and violent police
                   forces in the country and has been terrorizing and criminalizing black
                   communities since its very inception. How bad do we even have to be to get put
                   under federal oversight in a system that gives police the benefit of the doubt at
                   every single turn in the first place. You have proven over and over that you
                   cannot be reformed. Even as the city government dumps one fifth of its entire
                   budget into new gadgets and terror toys for you to unleash on the community.
                   You know who the most dangerous among you are, with a core of 16 officers
                   committing almost half of all police shootings from 2000 to 2010, yet you close
                   ranks around them to protect your buddies, the killers and rapists and domestic
                   abusers who get away scot-free with the DA and the mayor's help, proving that
                   all of you supposed good cops are just as rotten as the rest. Only maybe a little
                   bit more discreet in your racism and your violence.


                                                                                                 36
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 40 of 190

               OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


A.S Ekatta:        The very fact that Town Halls like this are only being convened right now
                   because white and other non-black people are being hurt in the streets by
                   police is bullshit. From 2000 to 2016, almost three quarters of the Oakland
                   residents you killed were black and you search black motorists 10 times more
                   than white ones. You don't care about justice. You only care about optics and
                   covering your asses. We non-black Bay Area residents see your lies for what
                   they are and we do not accept any of it. We support our black friends, family
                   and neighbors struggles for justice, which have gone on far longer than they
                   should have had to in the first place.

A.S Ekatta:        How do you even live with yourselves? How do you look at your families in the
                   eye after you have brought so much destruction on countless other families.
                   Disband the police now. Sign on to Anti-Police Terror Project's Black New Deal,
                   imagine different futures and invest in them. Give them the same space to fail
                   that you have given the police over and over and over. Quit your jobs, do
                   something useful with your lives and maybe then you can redeem some scrap of
                   your shredded humanity. But until the day when the system is abolished, fuck
                   the police. I yield my time.

Juanito Rus:       Thank you. I will lower your hand in the queue. Next speaker I'm showing in the
                   queue is listed as Carson. Hello Carson, can you hear us?

Carson Lam:        Hello? Yes. I can hear you.

Juanito Rus:       You have two minutes whenever you're ready.

Carson Lam:        My name is Carson Lam and I am an 18 year old white woman. I am here
                   because I am scared. I am here because I'm angry, because I get to be angry,
                   because I get to cry and scream and run and I still get to breathe. I am here
                   because the first Pride was a riot, because I get to love who I love because
                   Marsha P Johnson, a black trans woman through that first brick. I am here
                   because Latinos United for Justice came together to combat police brutality
                   after Charles De Baca was shot and killed by the police on 35th street and East
                   Oakland in 1968. I am here because change begets change and protest is
                   disruption. I'm here because of the $57 million spent between 2001 and 2011
                   by OPD to somehow try to make up for the police abuse enacted on these
                   communities. Because no amount of money offsets the weight the sirens carry
                   and that existence is still viewed as a threat.

Carson Lam:        I am here because of Melvin Black, because of Bobby Hutton because of Oscar
                   Grant, because of those whose names were never spoken, whose body cam
                   videos were never watched, who stories were never told who all they were to
                   the police was a threat and the bullet and the life that never got to matter. I am
                                                                                                    37
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 41 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                   here because black lives matter. Because black lives will always matter, because
                   black lives have always mattered and because they have always been treated as
                   if they do not. I am here because you might listen to me. I'm here because if you
                   want police to ever be a beneficial part of this town, this state, this country, you
                   need to listen to the black voices right in front of you. Thank you. I yield my
                   time.

Juanito Rus:       Thank you, Carson. I will lower your hand. Next speaker I'm showing in the
                   queue is Andrew Morales. Hello? Andrew Morales, can you hear us?

Andrew Morales:    Hi, can you hear me?

Juanito Rus:       We can hear you. You have two minutes whenever you're ready.

Andrew Morales:    Okay. Yeah. At this point, defunding is the only real option. Reforms pretty
                   much a joke. Reform will work when people actually want to change. The fact
                   that Erik Salgado was murdered two nights ago in the midst of all the political
                   tension around police murders. Obviously OPD is not planning on changing
                   whatsoever. And to speak to what people were talking about with the tear
                   gassing at the protest last week, I have seen people circulating videos with
                   timestamps on them, proving that it happened at 7:40, 20 minutes before the
                   curfew actually occurred.

Andrew Morales:    Yeah, OPDs budget has more than doubled in the last few decades. And this is
                   not corresponded with any decrease in crime rates over the same period. The
                   projected budget is going to be a 330 million. We need to defund by 50%. This
                   proposed budget that's coming up is greater than the combined departments of
                   the human services, transportation, housing and community development,
                   libraries, parks recreation and youth development, economic workplace, and
                   workplace development, race and equity, all those combined. We need to
                   reallocate that funding back to mental health services, to education, to
                   afterschool services that focus on the arts, sports, crafts, and tech. Everything
                   that will help employ Oakland residents, things that will actually help with crime
                   rates. Yeah, we don't have an option at this point. It has to be defunding. And
                   given that this movement is organic. I don't think anyone's going to put up with
                   any more bullshit surface proposals for reform...

Juanito Rus:       Okay, Mr. Morales your two minutes are up. I will lower your hand. The next
                   speaker I'm showing in the queue is Ayana Nakagawa. Hello Ayana, can you hear
                   us?

Ayana Nakagawa:    Yes, can you hear me?

                                                                                                     38
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 42 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Juanito Rus:        We can hear you. You have two minutes whenever you're ready.

Ayana Nakagawa:     Thank you. Hi, I'm an OUSD educator and resident in Oakland, and I'm calling for
                    the immediate disbanding, defunding and abolition of the entire OPD. Reform is
                    an unimaginative, pathetic and cowardly proposal. We need abolition now. I
                    was present at the moment that Ashley Green described at 14th and Broadway
                    on Sunday, May 31st. I was in my car at the intersection when I saw police
                    descend upon us at an alarming speed out of unmarked cars and buildings,
                    laughing and smiling to each other as they began to tear gas us. Later that night
                    around 12:30 AM, I was on the phone with one of my friends, as she witnessed
                    militarized police jump out of an unmarked van in the Walgreens parking lot off
                    of High Street and 580 to corner a man with his hands up, shoot him down and
                    then drag his body into the Walgreens. And nobody is talking about it.

Ayana Nakagawa:     Time and time again, we have seen the violence and terror that the police are
                    allowed and encouraged to inflict upon the people of Oakland, specifically
                    against black and brown people. In 2013 when I graduated from Mills College,
                    we loudly protested Libby Schaaf's presence as our commencement speaker
                    because of her appalling complicity with Oakland police. She did not listen to us
                    then, and she is not listening to us now. Shame on her performative ally ship.
                    She does not represent the people. I stand with the people's mayor Cat Brooks
                    and the Anti Police Terror Project. If you hold any power and you do not fight
                    tooth and nail to get the police defunded and abolished, then you are just as
                    guilty as the officer who pulls the trigger. You are the ones enabling this
                    behavior. You have blood on your hands. Your name and legacy will go down in
                    history. The people are watching. Fuck the police. I yield my time.

Juanito Rus:        Thank you.

Regina Jackson:     Thank you. There's a hand up from Commissioner Harris.

Ginale Harris:      Thank you Chair. I'm listening to all of the young people speak and I have to say
                    something because my heart is hurting and it's obvious that black and brown
                    youth have no faith in the city administration or the Oakland Police Commission,
                    or they would be calling in and voicing their outrage. I hear all the allies, which is
                    great, but the allies can't speak for us. Listening to all the people speak, I
                    realized that I was once a youth fighting for this very cause 40 years ago. Now
                    I'm a gatekeeper/gladiator that will fall on the sword a thousand times, if it's for
                    the betterment of my people. I want to first say to the youth, I love you all my
                    soul. And that I am truly sorry that as your elder and community gatekeeper, I
                    have not been able to protect you from the harm from the very people who are
                    supposed to protect you.

                                                                                                       39
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 43 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Ginale Harris:      I will probably be long gone before change in our community or administration
                    happens. But I am in hopes that you will be the generation to change this. I will
                    say that I will continue to be the fierce gladiator that they fear and continue to
                    disrupt the comfortableness of keeping black and brown people oppressed in
                    Oakland. You are my future and I love you. I will make myself available so that if
                    any of you have questions on the past, I can answer them. These killings have
                    been going on for 400 years and nobody cared. I will say you are right. Black
                    lives do matter, all the time. Not just when the police killed them, but when you
                    kill you, black lives matter too. So wake up. I love you. Truth over peace. And I
                    had to say that, because I want all of you to know that.

Regina Jackson:     Thank you, Commissioner Harris. Mr. Ruse.

Juanito Rus:        Thank you chair. At this time. We'll move back to public comment. The next
                    hand I have in the queue is Tara O'Flaherty. Hello, Tara. Can you hear us?

Tara O’Flaherty:    Hello. I am a nurse and I have worked as a school nurse in the past. I went down
                    to Oakland to 8th and Broadway on the 29th of May. What I witnessed as far as
                    the injuries were egregious. I saw mostly young women, in all honesty, it
                    seemed as if the Oakland police department was targeting young women. I
                    treated a number of rubber bullet injuries. One of the young women I followed
                    up with, she said she couldn't feel her body after being hit. Her hands had both
                    been hit and were gravely injured. Later, the following day, she sent me photos.
                    She had been shot over 20 times for saying, "Fuck you." To the police. And I
                    would like to echo her voice and say, fuck you to the police for brutalizing our
                    children in the street.

Tara O’Flaherty:    It was her first protest. She's a 22 year old woman. You may have seen her
                    photographs because I know that they've been shared with the Police Chief. I'm
                    angry on the behalf of people of color in our communities. I'm angry on behalf
                    of our youth that this has continued to go on that they are being threatened and
                    demoralized by the police department. Shame on all of you for allowing this to
                    continue and for not abolishing the police long before this. This is not a new
                    issue. This has been going on for ages. We know you're corrupt. We all know
                    you're corrupt. People do not trust you. They do not feel safe in their own
                    neighborhoods, not because of their neighbors, but because of the police
                    department. I would like to concede my time to allow other people to speak.
                    But I would like to say that you are creating a public health crisis. We're in the
                    middle of a public health pandemic.

Juanito Rus:        Thank you, Ms. O'Flaherty, your time is up. The next speaker I'm showing in the
                    queue has the name Brenna. Hello, Brenna, can you hear us?

                                                                                                    40
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 44 of 190

                OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                                June 8, 2020
                                                  6:00 PM


Brenna Wood-Fitzpatrick:         Hi. Yes. I can hear you.

Juanito Rus:            You have two minutes whenever you're ready.

Brenna Wood-Fitzpatrick:      My name is Brenna Wood-Fitzpatrick. I'm a resident of Oakland, I work
                      in Alameda. Last Monday. I was leaving my office in Alameda shortly after 8:00
                      PM. And as soon as I walked out of my office door, I was just like, "What is that
                      smell?" And then when I breathed in further, my nose started burning and I
                      realized that I was smelling tear gas in Alameda. And tear gas wasn't deployed in
                      Alameda that night, the closest place it was deployed was in Oakland over a
                      mile away from where I was. So the OPD had to have released an immense
                      amount of tear gas for me still to be able to smell it and for it to physically affect
                      me.

Brenna Wood-Fitzpatrick:       So it really does break my heart to hear the testimony of the people
                      that were there in that vicinity. I have also heard that it got into buildings in the
                      surrounding area. And so I'm also very worried about the health and safety of
                      the people that live in that area and that work in that area. And there is just
                      absolutely no reason whatsoever for the OPD to ever use a chemical weapon
                      that is banned in warfare. Tear gas is banned in warfare and there was
                      absolutely no reason whatsoever at any time for them to be using it on our
                      citizens. I cede my time.

Juanito Rus:            Thank you, Brenna. I will lower your hand in the queue. The next speaker I'm
                        showing in the queue is Loray Fernandez . Hello, Loray. Can you hear us?

Loray Fernandez:        Yeah, I can hear you.

Juanito Rus:            Okay. Two minutes whenever you're ready.

Loray Fernandez:        Yeah. I'm a white resident of Oakland demanding the firing of all OPD and law
                        enforcement. We can't reform a state terrorist group. That's like staying with
                        your abuser and expecting them to change. It's pretty clear that they're not
                        going to change. At protests and on the street, I see OPD escalating situations
                        and inciting violence, just generally terrorizing people like a terrorist group
                        would. OPD and all cops are a white supremacist military group meant to
                        uphold white supremacy and make rich white people feel comfortable. The only
                        way forward to have a healthy, somewhat healthy community would be to
                        release the budget towards reparations for everyone who's been severely
                        impacted by OPD. Obviously a loan a tax, land tax, schools, food, housing, health
                        services. It's literally everything that people need to survive, unlike being chased
                        around by cops. And if you think that Oakland has a problem of violence, then
                        pull the fucking police off the street.
                                                                                                          41
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 45 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


Loray Fernandez:      They're out of control. And if anything, we need mediators, which I've literally
                      never seen a cop be a mediator. And to all the other people, all the white
                      people who are in this meeting, be mediators in your neighborhood for people
                      who are out on the street, who might have the cops called on them and get
                      fucking killed. It's surprisingly easy to intervene and look out for your neighbors.
                      I know you probably all do that, but fucking fuck the police. Fuck OPD and
                      dismantle the police department.

Juanito Rus:          Thank you Loray, your time is up. I will lower your hand.

Regina Jackson:       Excuse me, Mr. Ruse. I know that we still have more than 30 people to speak,
                      and I want everyone to be able to speak. I'm suggesting at this point that we go
                      from two minutes to one minute to ensure that everybody gets an opportunity
                      to speak before we ask the police questions.

Juanito Rus:          very well. I can change it to one minute.

Regina Jackson:       Thank you.

Juanito Rus:          The next speaker I'm showing in the queue is Joanna Arenstein. Hello, Joanna,
                      can you hear us?

Joanna Arenstein:     I can hear you. Hi there. Thank you. Yeah, my name's Joanna Ehrenstein. I'm a
                      citizen of Oakland and I'm speaking tonight to lend my voice to the widespread
                      public sentiment that the American police system is beyond reform and the OPD
                      sits squarely in the center of that storm. I am advocating for the complete
                      dismantling of the Oakland Police and building a new citizen protection system,
                      utilizing social and healthcare workers and resources who are unarmed and
                      trained to assist and deescalate. I was present at the protest on Friday, May
                      29th, where peaceful protesters were assaulted with tear gas. I can only
                      categorize that as bio-terrorism during a deadly pandemic. Prior to these
                      attacks, public support for the OPD was razor thin and now your city will have to
                      reckon with the reality that the OPD has lost what little support it had. This is
                      evidenced by how many people on this call are ending their time with fuck the
                      police. I yield my time. There was more I wanted to say, but I am out of time. I
                      will just say all power to the people, I yield my time.

Juanito Rus:          Thank you. I will lower your hand in the queue. And the next speaker I'm
                      showing in the queue is Christopher Merchant. Hello? Christopher Merchant.
                      Can you hear us?

Christopher Merchant: Yeah, can you hear me?

                                                                                                       42
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 46 of 190

                OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                               June 8, 2020
                                                 6:00 PM


Juanito Rus:            We can hear you. You have one minute whenever you're ready.

Christopher Merchant: Thank you. So my name is Christopher Merchant and I've lived in District One
                      for six years. This year, city officials are expecting a budget deficit of $80 million
                      due to COVID-19. Meanwhile, OPD takes 44% of our city's budget. In light of
                      recent egregious police violence, as well as documented cases of OPDs abuse
                      and racial profiling. I urge you to advocate for a mid budget review that reduces
                      funding for the OPD and moves funds into health, housing, education, and social
                      services. Chemical weapons and rubber bullets must also be banned. Black lives
                      matter. I yield my time.

Juanito Rus:            Thank you, Mr. Merchant. I will lower your hand in the queue. The next speaker
                        with their hand raised I'm showing is Mariam El Magrese. Hello, Merriam. Are
                        you there? Can you hear us? Mariam El Magrese. Can you hear us?

Mariam El Magrese:      Hi, can you hear me?

Juanito Rus:            We can hear you. You have one minute whenever you're ready.

Mariam El Magrese:      Hello.

Juanito Rus:            Hello.

Mariam El Magrese:      Hello?

Juanito Rus:            Hello, we can hear you.

Mariam El Magrese:      Hello?

Juanito Rus:            Hello. We can hear you.

Mariam El Magrese:      Hi, can you hear me?

Juanito Rus:            We can hear you. Whenever you're ready, you have one minute.

Mariam El Magrese:      Hello.

Juanito Rus:            Hello?

Mariam El Magrese:      Hi. Can you hear me? Oh, great.

Juanito Rus:            We can hear you. Yes.

                                                                                                         43
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 47 of 190

                OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


Juanito Rus:         We can hear you. Can you hear us?

Mariam El Magrese:   Oh great.

Juanito Rus:         We appear to be having technical difficulties with Mariam.

Juanito Rus:         Mariam, I'm going to not lower your hand in the queue and come back to you if
                     you can see what's wrong on your end.

Juanito Rus:         And the next speaker I'm showing in the queue is Masha Ashabi. Hello, Masa.
                     Can you hear us?

Masha Ashabi:        Hi. Can you hear me?

Juanito Rus:         We can hear you. You have one minute whenever you're ready.

Masha Ashabi:        All right. I want to thank you so much for putting this together, and I want to
                     thank everyone who spoke before me for their incredible words. And I also want
                     to start with recognizing the death of Eric Salgado in Oakland this past weekend
                     by Oakland police, firing over 40 shots. This is a murder. This is not an oversight,
                     and this is not behavior that can be reform. And I call for the officer involved in
                     the shooting to be removed and investigated. I'd also like to echo the request
                     for the body cam footage to be released from the arrest that occurred last
                     Monday at the youth protest.

Masha Ashabi:        It is a disgrace that the city to stand behind the violent actions of its police force
                     in the past week and across years that have terrorized this community. This
                     week our nation has been gripped by protest calling for repair and meaningful
                     change with police behavior and anti-racism and anti-blackness, and immediate
                     reform to the terror of the police across communities in this country. And those
                     protests against police brutality have been met with a staggering response of
                     more brutality. All this proves is the need for massive defunding and
                     demilitarizing of [crosstalk 02:13:57].

Juanito Rus:         Thank you Mahsa. I'm afraid your time is up. I will lower your hand.

Juanito Rus:         And at this time I will call on Mariam El Magrese again. Hello Mariam, can you
                     hear us now?

Mariam El Magrese:   Yes.

Juanito Rus:         You have one minute whenever you're ready.

                                                                                                        44
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 48 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Mariam El Magrese:   Thank you. I'm a resident of Oakland. I'm 24 years old and I work at a social
                     services agency that serves black and brown residents of Oakland. And every
                     single day my work has made it impossible because of how underfunded
                     housing, education, and health care is in Oakland, while funding for tear gassing
                     of our residents continues. I understand that this is an independent commission,
                     which also has a massive role to play in advocating against the shameful amount
                     of funding that goes into this abusive police force. We are so beyond seeing
                     policing as a social solution as what the city needs, and I'm also calling for the
                     defunding of OPD immediately.

Mariam El Magrese:   This commission needs to go above and beyond to stop enabling the abusive
                     OPD and help redirect the city's focus on investing in social and human services,
                     and looking at the root causes of crime, of crime that is obsessively and
                     ineffectively policed by OPD. I'm calling on you to use your role to work with
                     activists and organizations that are already doing the work and the planning to
                     promote alternative policing solutions and mental health informed
                     interventions. Thank you. This is huge opportunity for the city to make a choice
                     of how it's going to align its budget, defund the police and invest in social
                     services.

Juanito Rus:         Thank you Marian, your time is up. I will lower your hand.

Juanito Rus:         And the next speaker I'm showing in the queue is listed as Eva. Eva can you hear
                     us?

Juanito Rus:         Hello Eva, can you hear us?

Eva:                 Can you hear me?

Juanito Rus:         We can hear you.

Eva:                 Okay.

Juanito Rus:         You have one minute, whenever you're ready.

Eva:                 I would like to second all of those who have already called to either defund or
                     disband the OPD. I hope it's clear at this point that no minimal reform efforts,
                     which are for all intents and purposes, gestures. Gestures will never do anything
                     to root out the culture of white supremacy that policing in the United States
                     was very explicitly built upon. As you have heard, people don't want minimal
                     change, they want the police department as it exists today dismantled. I think
                     drastic action is required on your part. Thank you. [Inaudible 02:16:37].

                                                                                                    45
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 49 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Juanito Rus:        Thank you. I'll lower your hand in the queue.

Juanito Rus:        The next speaker I'm showing in the queue is listed with the name Mr. Holmes.
                    Hello, Mr. Holmes, can you hear us?

Mr. Holmes:         Yes. Hi. Thank you for listening. Thank you for having me today. I am a 12 year
                    resident of Adams Point, district three. I'm a 43 year old black man. I'm just
                    going to lead with a question [inaudible 02:17:05], but the question is for
                    Commissioner Takrbac, could we have some clarification on how protesters are
                    to be cited and how they're going to be handled? What are the legal procedures
                    behind that, so that we know exactly what we're in for, and how to prepare
                    when we're out protesting if we were to be arrested. Thank you.

Juanito Rus:        Thank you, Mr. Holmes. I will lower your hand in the queue.

Juanito Rus:        The next speaker I'm showing is Dan Reisenbach. Hello, Dan Reinsenbach. Can
                    you hear us?

Dan Reinsenbach:    Hi. Yes, I can.

Juanito Rus:        You have one minute, whenever you're ready.

Dan Reinsenbach:    Great. I just want to echo, obviously, the sentiments of essentially everybody
                    that came before me, the anger, and the fact that this is unacceptable to
                    continue. There is really no way to deny that the social contract and the trust of
                    the community has been completely destroyed over an extended period of time
                    in Oakland, and throughout our country. We have to find a way to enforce our
                    law and our social servants to work for us again and value things beyond the
                    violence that we've seen against under served communities, people of color,
                    black people, black lives matter, fuck the police, but we have to do better.
                    Thank you.

Juanito Rus:        Thank you. I will now lower your hand in the queue.

Juanito Rus:        And the next speaker I'm showing is Adrian Fuentes. Hello, Adrian, can you hear
                    us?

Adrian Fuentes:     Hi. It's actually his mom, [inaudible 00:02:19:14].

Juanito Rus:        Okay. You have one minute whenever you're ready.



                                                                                                   46
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 50 of 190

                    OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


Adrian Fuentes:       Okay. Yes. My name is [inaudible 02:19:19] Oakland, born and raised, and I'm
                      also a registered nurse, and I've worked for 28 years in nursing. I took my sons
                      to that June 1st March and we marched down, and it seemed like we were
                      going to be okay, but I got a gut feeling that something was going to go wrong.
                      And I just said, we have to leave. And so we left, didn't know everything, I'm
                      listening to what happened to these people here, and it looks like we're going to
                      have a lot of white allies and [inaudible 02:19:48] is in trouble. But yeah, you
                      know what? Defund the police, shit, abolish it. And let's just reroute that money
                      to the community, that's where it needs to go. And, I left Oakland for the reason
                      that I felt unsafe for my sons. And so, that's telling me something there. So
                      anyways, fuck the police.

Juanito Rus:          Thank you [inaudible 02:20:17]. I'll now lower your hand in the queue.

Juanito Rus:          And the next speaker I'm showing is Victoria Steffes.

Juanito Rus:          Hello Victoria, can you hear us?

Victoria Steffes:     Hi, hello.

Juanito Rus:          You have one minute, whenever you're ready.

Victoria Steffes:     Hi, I'm a 29 year old white woman and a new resident of district one. I urge you
                      to begin taking steps immediately to defund and abolish the Oakland Police
                      Department and [inaudible 02:20:45] by the [inaudible 02:20:46] legacy of
                      police brutality in this community. We've witnessed with the police force is itself
                      a source of violence in our community, terrorizing and perpetuating the
                      oppression of my black and brown neighbors. Reform has not proven effective.
                      Last week has shown that the police force's implicit biases imagined fears and
                      threatened egos are putting the public in danger. Abolishing the police isn't a
                      radical idea anymore. I implore you to follow the lead of the Minneapolis city
                      council and take immediate steps to defund and abolish the Oakland Police
                      Department and construct a new paradigm for public safety, were safety
                      responders, mediators with specialized training, respond to emergency
                      situations without guns, as appropriate. Well worn at any time, it is outrageous
                      that the OPD has employed tear gas in the middle of a viral pandemic, adding to
                      the public health crisis. In summary, de-fund OPD.

Juanito Rus:          Thank you. Your time is up at this point. I'll lower your hand.

Juanito Rus:          The next speaker I'm showing in the queue is a Collin speaker with extension
                      one five seven four. Hello, extension one five seven four, can you hear us?

                                                                                                      47
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 51 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Juanito Rus:        Phone call [inaudible 02:22:09] D with the last four numbers, one, five, seven,
                    four. Can you hear us?

Regina Jackson:     Go ahead and move on Mr. Rousse. Hopefully they'll come back.

Juanito Rus:        Very well.

Juanito Rus:        The next speaker I'm showing in the queue is Assata [inaudible 00:10:34]. Hello,
                    Mr. [inaudible 02:22:36], can you hear us?

Assata:             Yes. And I pass with the hope that you can give someone who hasn't had a
                    chance to speak, please. Thank you.

Juanito Rus:        Very well. I will lower your hand.

Juanito Rus:        The next speaker I'm showing in the queue is Amelia McGowan. Hello, Amelia.
                    Can you hear us?

Amelia McGowan:     Hi. Can you hear me?

Juanito Rus:        We can hear you. You have one minute whenever you're ready.

Amelia McGowan:     My name is Amelia McGowan. I am a Oakland resident and Oakland native, and
                    I'm a social worker. I have over 12 years of mental health experience, a master's
                    degree, a license that I had to take multiple tests to obtain, and 3200 hours of
                    supervised work experience. I work with youth in Oakland and when I need a
                    mental health assessment, I have to contact the police to place children on a
                    psychiatric hold. I'm calling for the defunding of the Oakland police so that
                    trained mental health professionals who have the expertise to deal with delicate
                    and traumatic situations like this are able to do this versus me having to call the
                    police on young children and teenagers who are black and brown and already
                    have negative and traumatic experiences with OPD. Please defund Oakland
                    police and reallocate this funding to social services and social workers. Thank
                    you.

Juanito Rus:        Thank you. I will lower your hand in the queue.

Juanito Rus:        The next speaker I am showing in the queue is Aminah Hanif. Hello Aminah, can
                    you hear us?

Aminah Hanif:       Can you hear me?


                                                                                                      48
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 52 of 190

                OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


Juanito Rus:       We can hear you. You have one minute whenever you're ready.

Aminah Hanif:      Okay, great. My name is Amina [inaudible 00:12:27]. I am a born and raised
                   resident of East Oakland, district seven. I stand with [inaudible 02:24:32] Riley
                   and those who have spoken before me. I would like to make those aware of this
                   call, that the police commission is to give the Oakland community the power to
                   oversee and investigate its police department. But three of the seven people on
                   the commission are appointed by Mayor Shaft and only two are community
                   appointed individuals. I would like to know why isn't the majority of the
                   commission representing the Oakland community that is being impacted by
                   police brutality. Why aren't there any young people? Why aren't there any
                   people who have actually been in through the criminal justice system
                   represented, besides John Jones the third? People who are actually suffering
                   from an experience police terror should be the ones representing the majority
                   of the commission. As a black woman, I'm upset and traumatized beyond words.
                   And I should be enjoying my life instead of fighting for my breath. I yield my
                   time.

Juanito Rus:       Thank you. I will lower your hand.

Juanito Rus:       And the next speaker I'm showing in the queue is Holly Wilson. Hello Holly
                   Wilson. Can you hear us?

Holly Wilson:      Hi. Can you hear me this time?

Juanito Rus:       We can hear you.

Holly Wilson:      Perfect.

Juanito Rus:       You have one minute whenever you're ready.

Holly Wilson:      Thank you. Since you all so graciously took up this investigation, I want the
                   names of the involved CHP officers who executed Eric's Helga and his unborn
                   child. Stop protecting literal murderers. I want you all abolished. I will not
                   celebrate what others consider small victories. I will not dance with you at
                   protests, no matter what color you are. I will not praise you for taking a knee as
                   you clock right back into a racist system of work where y'all continue to kill
                   people. I will not celebrate choke hold bands, such as New York states most
                   recent effort. That bar is in hell and I will always work to raise it so my
                   community is protected. Commissioner Harris, if I heard you correctly, how dare
                   you try to weaponize your tears and allude to black on black crime in the same
                   breath. All high levels of crime are interracial and stem from a fucked up system
                   that leaves all people with no choice but to do what they deem is necessary to
                                                                                                    49
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 53 of 190

                OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                   survive. Black folks already know other black lives matter. And that's why we're
                   here angry at y'all. Now stop fucking killing us. That's all I have to say. Thank you
                   and fuck off OPD.

Juanito Rus:       Thank you. And I will lower your hand in the queue.

Juanito Rus:       The next speaker I'm showing in the queue is Sam Mendes. Hello, Sam Mendes.
                   Can you hear us?

Sam Mendes:        Yes, I can hear you. Can you hear me?

Juanito Rus:       You're very faint, but we can hear you. You have one minute whenever you're
                   ready.

Sam Mendes:        Yes. So, I am a 25 year old first-generation non-binary teaching artist, born and
                   raised here in Oakland, California. I have taught Oakland youth, both in West
                   Oakland, East Oakland, and these kids are my babies. All my life I have
                   experienced police brutality within my own home and outside on the streets. I
                   am a victim of police violence in 2017 when I had 13 officers on top of me. I am
                   enraged and witness that OPD continues to target Oakland youth, Oakland
                   homeless people, Oakland black and brown bodies, and nothing you're doing is
                   stopping this. I am tired because I am Oscar Grant, I am Stella Squat, I am Jessica
                   Williams, I am Alex Nico, I am Erica Salgado, and unfortunately, many more that
                   you guys continue to hurt. I am asking you to abolish police and fuck you for
                   trying to hurt and gas lit our youth by your tears. I am tired.

Juanito Rus:       Thank you. I will now lower your hand in the queue.

Juanito Rus:       And the next speaker I'm showing in the queue is Alec Uberson. Hello Alec
                   Uberson. Can you hear us?

Alec Uberson:      Can you hear me?

Juanito Rus:       We can hear you.

Alec Uberson:      Thanks.

Juanito Rus:       You have one minute whenever you're ready.

Alec Uberson:      Hi, my name is Alex Uberson. I'm a molecular biologist and I work at UC
                   California in Berkeley. I think that I, through my field of study, am particularly
                   aware of the danger of COVID-19, but I don't think it takes a PhD to realize, and

                                                                                                     50
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 54 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                              June 8, 2020
                                                6:00 PM


                       follow me here in this thought experiment, that purposely infecting people
                       participating in peaceful protest with COVID-19, would be a horrific approach to
                       crowd control. I don't think any of you would be able to sleep at night if that's
                       what we were doing to control crowds and to handle protests in our city. Yet we
                       authorized the Oakland police department to use rubber bullets on innocent
                       protestors, 15 of every 100 people shot with a rubber bullet are permanently
                       disabled, and three people out of every 100 shot with a rubber bullet will die.
                       We authorize OPD to use tear gas, which beyond just arbitrarily torturing
                       people, leads to a scene that I bore witness to on Friday night when I was
                       teargassed, of people ripping off their mask, sneezing, crying, coughing, and
                       yelling. You're making this worse.

Juanito Rus:           Thank you. Your time is up. I will lower your hand in the queue.

Juanito Rus:           The next speaker I'm showing is John Lindsay-Poland. Hello John Lindsay-Poland.
                       Can you hear us?

John Lindsay-Poland:   Yes. I can hear you.

Juanito Rus:           You have one minute whenever you're ready.

John Lindsay-Poland:   I worked for the fellowship, sorry. I worked for the American Friends Service
                       Committee, which supports defunding the police, which is going to require
                       actions by a lot of different people. It's institutional change, it's the change of
                       power. And I want to say to the commission and people listening that the
                       commission's meeting on Thursday has three different agenda items that are
                       doorways to that end. One is a review of the OPD budget. A second is about
                       non-police mental health crisis response. And a third is about military
                       equipment. So I hope people will approve that and speak to that in order to
                       make the dramatic changes that we need. Second, question for OPD. First, who
                       gave the orders to disperse rubber bullets and tear gas? Second, what are the
                       other Pds, police departments who came on which nights, and who was in
                       command of those other PDs? and finally, when the CHP comes in, what and to
                       whom do they communicate to OPD? We know that sometimes police
                       departments point fingers at each other, we can't allow that to continue to
                       happen. Thank you.

Juanito Rus:           Thank you. I will turn it back to the chair.

Regina Jackson:        I appreciate it. For those people who are still waiting to speak in the queue,
                       we're going to come back to you, but I feel like we are overdue to get some of
                       the questions that have been posed answered by deputy chief Armstrong and
                       other questions. And then we also have a subject matter expert on crowd
                                                                                                        51
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 55 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


                    control, on the crowd control policy. So if you will just indulge us, we're going to
                    turn it over to deputy chief Armstrong to answer and address some of the
                    questions that have imposed over the course of the last two hours. We thank
                    you for your patience. Deputy chief, are you there?

D.C. Armstrong:     Yes, good evening. Can you hear me?

Regina Jackson:     Yes. Yes. Thank you.

D.C. Armstrong:     Thank you for having me. I've sat by and I've listened to our community and I
                    understand their frustration and understand their hurt and their pain, as a result
                    of actions on behalf of our department. And so I just want to, first of all, say that
                    the Oakland Police Department does not believe its appropriate and it's not
                    within our policy to deploy tear gas on peaceful protesters. And so the first thing
                    I'll acknowledge is that some information early on that came out, was early on
                    in the investigation, and all of our deployments are considered uses of force and
                    are currently under a use of force investigations, according to policy. So, I'll
                    speak specifically about what the commission asked about, which was when is
                    the event no longer lawful and according to our policy, is defined as an unlawful
                    assembly, is set forth by penal code four-zero-seven, which is interpreted as a
                    boisterous or tumultuous crowd that has conduct that poses a clear and present
                    danger of imminent violence, or when the demonstration or crowd even, is for
                    the purpose of committing acts of criminal violence. I'm sorry, committing a
                    criminal act.

D.C. Armstrong:     So that's according to our policy about what defines an unlawful assembly,
                    that's when officers would determine that that particular demonstration or
                    protest was no longer safe. So then secondly, we'll say there's only three
                    circumstances in which the OPD is allowed to deploy tear gas or other
                    munitions. Our policy states that we can deploy smoke or gas if there is a threat
                    of imminent violence to the community or an officer. We can also deploy when
                    other techniques have failed or will not be effective in dispersing the crowd.
                    And lastly, and only under the instruction or an approval of a high ranking
                    commander, in this case for every single night of protest events, we've had a
                    designated incident commander who would be responsible for making a
                    decision of the deployment of gas or tear gas.

D.C. Armstrong:     When such determination is made, what type of force under current policies are
                    permitted? We really facilitate what we believe is three different types of
                    protests. There's peaceful protests, there's protests, and that could be marches
                    as well. Then we have what we call confrontational protests where there are
                    some that are in a confrontation with law enforcement or willing to engage in
                    unrest. And then there's violent protests where weapons or bottles or other
                                                                                                   52
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 56 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    devices are thrown at law enforcement or law enforcement is attacked. So,
                    those are three different protests. We do not deploy and should not deploy
                    according to policy munitions on a peaceful protest. When officers decide, when
                    the decision is made to deploy, there needs to be imminent danger, there needs
                    to be imminent danger present or violence.

D.C. Armstrong:     So, those are the times when they can be deployed. So I will say that we will be,
                    at the department, we'll be taking a thorough look at each and every time there
                    was a deployment of munitions to look at if that deployment was within policy.
                    That will also be reviewed at the highest levels in the organization to make sure
                    that officers followed all of the protocol in our crowd control policy. Officers are
                    mandated. We are mandated when a unlawful assembly has been classified,
                    officers are then, declared officers, the command staff and the officers are
                    required to give announcements. Those announcements should be heard
                    throughout the crowd, that the announcements are being given to you. That
                    crowd should also be given the opportunity to exit that area and told what
                    route they can exit. These things should all happen to deployment unless an
                    officer had an imminent threat.

D.C. Armstrong:     If that officer did have an imminent threat, that should be documented in a
                    police report, and we should have some body worn camera footage to also
                    support that, all of which will be reviewed in the investigation. So, that is one of
                    the things I wanted to make clear. Since the protest, how familiar are you with
                    the use of force policies? Prior to any protest or demonstration or event, there
                    is a briefing with all staff that is working that event. During that briefing, we
                    cover the crowd control policy, as well as our use of force policy, so all officers
                    are advised of both and have a very thorough knowledge of both.

D.C. Armstrong:     They are mandated to follow both the use of force policy, as well as the crowd
                    control policy. There were questions around our overtime expenditures. Due to
                    the number of protests we've been facilitating over the last two weeks, we
                    haven't come up with a full overtime number, but we are tracking all of our
                    expenditures. The city has also issued a state of emergency, so we will be
                    seeking reimbursement for funds for the overtime expenditures, as a result of
                    the state of an emergency to address these marches and demonstrations, if
                    they qualify.

D.C. Armstrong:     We have requested mutual aid on several evenings. We've had mutual aid sent
                    from cities across the Bay area and Northern California. When we do our after
                    action report, we'll identify all agencies that came to support us. So each night
                    different agencies came as a result of the call for mutual aid. So I can't speak
                    directly on each night which particular departments showed up, but we will

                                                                                                      53
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 57 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    have that assessment done during the after action report for each night where
                    we had protest events in the city of Oakland.

D.C. Armstrong:     So far, we have 24 complaints that we have taken, formal citizen complaints
                    have been taken. All of those complaints have been forwarded to the CPRA as
                    well. I know that the CPRA has taken in citizen complaints as well. We will both
                    be fully investigating those complaints. I want to make sure that I correct any
                    misinformation that came out earlier on from the department where initially we
                    were advised that there wasn't women or children, or even elderly, in the crowd
                    where the deployment happened on Monday. Chief Manheimer and I will
                    reserve our comments moving forward until we see the full investigation to
                    ensure that that's consistent with the video, with the statements.

D.C. Armstrong:     And so, we just want to make sure and make sure as we've heard people's
                    comments in the public, we want to make sure and correct that, to make sure
                    we reserve that comment until we actually see the full investigation and
                    examine when officers deployed, what reason they had for deploying, what was
                    the imminent danger or threat that the officer perceived, and the manner in
                    which they deployed it.

D.C. Armstrong:     I want to assure the public that we take this very seriously. We haven't been
                    engaged in this type of crowd control event in several years where we deployed
                    a tear gas. And so it's not something that we use in every crowd control event.
                    We've done hundreds of crowd control events in the last year and not deployed
                    tear gas. And so, we will be examining both policy and decision making around
                    the deployment of gas.

D.C. Armstrong:     And so I think we, it is not going on deaf ears, the effect that this has had on the
                    community and chief Manheimer has also reached out to San Francisco PD, who
                    has a policy around their limited deployment of chemical munitions. And we'll
                    be looking at their policy to see if there's some additional things that we might
                    be able to take from their policy to limit the use of tear gas, maybe more if
                    necessary,

Regina Jackson:     Excuse me, Deputy chief-

D.C. Armstrong:     Yes.

Regina Jackson:     [crosstalk 00:02:41:23]. I just wanted to ask for you to go a little deeper on that
                    particular subject.

D.C. Armstrong:     Yeah.

                                                                                                     54
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 58 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Regina Jackson:     Talk about whether or not you've done an inventory control on the number of
                    canisters prior to the event and what you have now. And then I also understand
                    that there was munitions that were left on the ground, and that those are kind
                    of dangerous. Can you talk about the reasoning for leaving the munitions on the
                    ground?

D.C. Armstrong:     Yes. So the first thing I say is that the OPD does have a policy that requires our
                    officers to take an inventory of what munitions they bring out into the field, an
                    inventory as to what munitions they deploy, and then at the end of the night to
                    inventory it back again, to ensure that they have an accurate count of what they
                    came with and what they deployed, and then what they left with. And so that's
                    our practice. And so, we continue to make sure that when our officers deploy, if
                    it's safe to do so, that we retrieve all of our belongings. We want to be able to
                    retrieve those. We want to be able to collect all of the canisters that we use. But
                    on evenings, we had other outside agencies in our city, some of which did
                    deploy munitions. And so, while we may have picked up some of our munitions,
                    other agencies may not have. So we have talked to our staff about in the future,
                    just listening to community, saying that these canisters have been picked up in
                    the community. That is a lesson that we have learned that I spoke to my staff
                    already that in the future, we will sweep the areas and make sure that we
                    retrieve those canisters and other things like that, whether it was OPD or an
                    outside agency that deployed it.

Regina Jackson:     Okay, thank you. Continue. I'm sorry.

D.C. Armstrong:     No. So again, the investigations not only will be investigated by the Oakland
                    Police Department's internal affairs division, but also investigated by the, CPRA.
                    What is the practice for reviewing a complaint for conduct of a non OPD officer
                    in a mutual aid event in the city of Oakland? So when the Oakland police
                    department does a full review of every single day of events, and we look at
                    every single use of force and deployment, first we'll examine if that use of force
                    deployment was within policy and within the law. And then we also will see if it
                    was an OPD deployment. If it was not an OPD deployment, we will be notifying
                    the department that was responsible for that deployment, letting them know
                    that they did have a use of force in our city. So, we'll do that.

D.C. Armstrong:     We review each one of our uses of force, and I know that I've spoken to chief
                    Manheimer. There will be a thorough review of every day's after action report.
                    So the incident commander for every single day event will be responsible for
                    completing an after action report, which includes all uses of force, and which
                    will examine all relevant, to make sure it's consistent with relevant policy, and
                    then making a determination whether that force was in or out of compliance
                    with our department policy.
                                                                                                      55
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 59 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


D.C. Armstrong:     The last thing I'll say is that all of our investigations, including our after action
                    reports, as well as our use of force investigations are subject to review by the
                    federal monitor. The federal monitor will be also given an after action review of
                    the events as well. And he and his team will review if the force was within
                    department policy. I'm sorry, just one more thing related to if I know within
                    your mailboxes commissioner, Chief Manheimer has already begin to assess
                    based on the national push for getting rid of certain techniques, use of force
                    techniques. So she has begun the process of banning, we've already banned
                    chokeholds, but we will begin the process of banning chokeholds as well as the
                    carotid restraint. We will be bringing out to the police commission for policy
                    change that will include the ban of both the chokehold and the carotid restraint.

D.C. Armstrong:     We also have been reviewing different recommendations, like [inaudible
                    02:46:29] that has some recommendations around immediate changes that
                    departments can make. And so I think much of the work that has been
                    considered national practices or best practices moving forward, we have already
                    taken on in our use of force Ad-Hoc, which is requiring deescalation requiring
                    warnings before shootings occur, requiring exhausting all alternatives prior to
                    shooting, duty to intervene by officers in our department. Not only we go a bit
                    further than just intervening, the failure to intervene and report is considered
                    misconduct in and of itself, and which could lead to up to termination. We ban
                    shooting. We already have ban shooting at moving vehicles. And then requiring
                    a use of force, we go beyond even a use of force continuum, best practices is
                    use of force options and so we've expanded that.

D.C. Armstrong:     And then requiring comprehensive reporting, I think Ad-Hoc can a test to the
                    work that we've done, that we have comprehensive reporting on behalf of
                    members of our department when they use force. So with that, I submit it back
                    to you chair.

Regina Jackson:     So deputy chief, who was put in charge of the demonstrations?

D.C. Armstrong:     So every night there is a incident commander at the deputy chief level or
                    captain level dependent on the expected size of a protest or demonstration. So
                    on the nights in question, there has been a deputy chief in charge of each
                    night's event.

Regina Jackson:     So the Monday night who was in charge of that demonstration?

D.C. Armstrong:     I believe Deputy Chief Holmgren was in charge of the... he was the incident
                    commander for Monday night. He'll be doing an after action report for all the
                    events relevant to Monday night.

                                                                                                      56
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 60 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Regina Jackson:     There is... and I'm sure that the other commissioners may have some questions,
                    but since we were following up on the tear gas, the question that I have around
                    these different, the munitions, how are they disseminated to the troops since
                    you also had... what do you call them? The mutual aid agreements? Did you
                    disseminate your stuff to them? How did that go?

D.C. Armstrong:     No. So we only have specially trained officers that deploy these munitions. It's a
                    very select group. They have special training in the deployment of these
                    particular munitions. We don't distribute them to other agencies. Other
                    agencies come with their own munitions. Prior to sending any agency into our
                    community, they first meet with OPD command staff. We go through our crowd
                    control policy with them, and we advise them that what particular munitions
                    are not authorized by our policy. We can't force them not to bring those, but we
                    do let them know that we ask that they not use certain munitions. We'll say
                    again, that the Oakland Police Department throughout the events did not
                    deploy any rounds. I think we heard some complaints about being hit with
                    rubber bullets. The department did not deploy and does not deploy rubber
                    bullets.

Regina Jackson:     So when the after report is done by the mutual aids entities, as well as
                    yourselves, when will we be able to get that report?

D.C. Armstrong:     So we request that all mutual aid provide us reports of their uses of force. When
                    after action is complete, that will be included as a part of the after action.

Regina Jackson:     So can we get that report like next week?

D.C. Armstrong:     I won't commit to next week. I think the investigation is a pretty lengthy
                    process. And so I want to give it its time for... because we're talking about two
                    to 300 officers that are involved in those events. And so there is a review
                    process for all officers who wrote written reports, and those can be in the
                    hundreds. We usually, we'll give it a 30 to 60 day period to get all of that
                    complete because that includes review of body worn camera footage as well.

Regina Jackson:     So we should be able to get that rapport by July 15th?

D.C. Armstrong:     Yes, we can work towards July 15th. Hopefully with the idea that this... we've
                    seen a slow down in protests and all of our protests as of recently has been
                    pretty peaceful protest, and so it's allowing us to begin to work on that
                    administrative side of it. And so as long as the protest stay tempered and we
                    don't have to go to a full deployment and bring everybody into the community
                    to help out, I think we can begin to start that followup work.

                                                                                                    57
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 61 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Regina Jackson:     That's excellent. The next thing that I wanted to ask was, you identified
                    Holmgren for Monday night, can you identify all of the, I think you called it,
                    watch commanders?

D.C. Armstrong:     The incident commanders?

Regina Jackson:     Incident, excuse me. Yes. For each of the nights since the protest started.

D.C. Armstrong:     Yes. And every night, there was different factors on every different night. I can
                    go into... Chief Holmgren was the incident commander on Friday, May 29th. I
                    was the incident commander on Saturday, May 30th. Chief Holmgren was the
                    incident commander from May 31st and June 1st.

Regina Jackson:     Thank you very much. I want to make sure we have a subject matter expert that
                    asked to be able to speak Rachel Letterman. I think that it would be important
                    for us to let her speak on the crowd control policy. And then if the
                    commissioners have additional follow up questions for you or for interim Chief
                    Manheimer, then we can ask those then. Is that all right?

D.C. Armstrong:     Yes.

Regina Jackson:     Okay, great. So thank you. Ms. Lederman, are you there?

Rachel Lederman:    Yes, I am.

Regina Jackson:     Thank you very much. You have the floor.

Rachel Lederman:    Is it possible... can I show a photo by just sharing my screen?

Regina Jackson:     No. We asked you to send the photo... Oh-

Rachel Lederman:    There's one actually if you can...well, we'll start with that then-

Regina Jackson:     We can see it.

Juanito Rus:        You can direct me what photo to show and I'm happy to do that for you.

Rachel Lederman:    Can you show the one of the woman's back with multiple wounds? Yeah, that
                    one.

Regina Jackson:     Oh my God.


                                                                                                     58
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 62 of 190

              OAKLAND POLICE COMMISSION
          SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Rachel Lederman:   So we just heard Deputy Chief Armstrong state that no specialty impact
                   munitions were used, and that mutual aid agencies were fully briefed on OPDs
                   crowd control policy, which prohibits these type of munitions from being used
                   in crowds. They're absolutely prohibited for crowd control and they are not for
                   use on an individual, if that person is in a crowd and can't be... and is
                   surrounded by other people, they can only be used under OPDs on policy. If the
                   person is a safe distance from other people. As you can see here, this person...
                   actually you can't even see, Oh, the huge hematomas on her body. This is
                   actually the person that the nurse who spoke was referring to. She was shot
                   about 20 times after she said a rude word to the police.

Rachel Lederman:   So whether or not this was done by an OPD officer, mutual aid office that the
                   mutual aid is under the OPD incident commander. They're responsible for
                   making sure that they follow the crowd control policy. And actually the mutual
                   aid is not supposed to be on the front line, doing crowd control. If this was
                   mutual aid, it's still completely in violation of OPDs own crowd control policy, as
                   well as obviously the law, because there was no reason to shoot all these
                   munitions at this person. There's a couple more pictures that show people with
                   the similar marks. And so this person was randomly shot in the chest. This is not
                   a target area for these so-called less lethal munitions. And here's another one,
                   this person's shot right above the heart. This it's not a quote unquote safe area
                   that the police are allowed to target with these munitions.

Rachel Lederman:   I have more, but these are the only ones I'm going to show right now. The
                   reason I put this picture in this is just because the blue tips munition was...
                   these were found on the street. The blue tipped one is one that OPD, last I
                   heard, carries. They refer to them as [inaudible 02:56:51], I think, but basically
                   they are plastic and rubber munition that is shot and causes blunt force injuries,
                   sometimes referred to as less lethal. But all of these types of impact projectiles
                   are potentially lethal or can cause very serious injuries. I'm a civil rights attorney
                   and I work with the National Lawyers Guild, we're the group that sends the
                   green hatted legal observers out to demonstrations and does a lot of legal
                   support for demonstrations.

Rachel Lederman:   And back in 2003, we got involved with perhaps what might've been a
                   misguided reform effort when the Oakland police shot more than 50 peaceful
                   antiwar picketers in longshoreman with these so-called Less lethal munitions,
                   which I'm going to refer to as SIM, specialty impact munitions. So the NLG and
                   the ACLU sued, and we spent about nine months negotiating with OPD to create
                   a crowd control policy, which became a federal court order. This was supposed
                   to obviate these type of injuries. But then what we've seen over the more than
                   15 years since then is that each time movements are on the rise, OPD just tosses
                   its own crowd control policy in the garbage regardless of the fact that it's a
                                                                                                      59
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 63 of 190

              OAKLAND POLICE COMMISSION
          SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                   federal court order. We had to file two more lawsuits, after OPD cause many
                   serious injuries and made unlawful mass arrest of protesters in 2010, 2011.
                   Again, we spent months negotiating OPD and the City of Oakland agreed on a
                   policy which prohibits the police from shooting dangerous munitions and
                   explosive grenades into crowds.

Rachel Lederman:   We did a lot of followup and actually trained a lot of the officers and we thought
                   they were doing better, but this past 10 days have shown that we actually made
                   a big mistake in allowing OPD to continue stocking these munitions at all, and to
                   continue stocking chemical weapons. OPDs own policy recognizes that chemical
                   weapons like tear gas can produce serious injuries or death. The policy, as I
                   think was mentioned, dictates that crowd control chemical agents like tear gas
                   should only be used if other techniques have failed, there's imminent violence
                   and the police have no other alternative.

Rachel Lederman:   But OPD has violated this policy repeatedly May 29th, May 30th, May 31st, June
                   1st, even though as many people pointed out we're in the midst of a pandemic
                   of a respiratory illness, and this is just about the worst thing that they could do.
                   So we heard from a number of speakers about the high school organized march
                   on Monday, June 1st, this was a peaceful march, but the police launched a
                   barrage of tear gas, flash bang grenades ammunition. As far as I can tell from all
                   the people I've talked to and the video I've reviewed, this was all in response to
                   nothing more than one person throwing a bottle.

Rachel Lederman:   Most of the crowd was just actually peacefully standing with their hands up. The
                   narrative that the police put out about this as Deputy Chief Armstrong partially
                   admitted is false. We've seen nothing indicating any large scale aggression from
                   the crowd that would necessitate this world war three kind of a barrage of
                   force. And it's beyond dispute that OPD didn't give any warning or order to
                   disperse before they started tear gassing and shooting. So, I've talked to a
                   number of people who were halfway up the block from the police line and
                   heard no warning. And then were trapped in the tear gas and unable to get
                   away because they just couldn't run fast enough or overcome by the gas.
                   Similarly, the previous night, May 31st, your guests was used on people who
                   were trying to leave the car caravan, were in their cars causing no harm.

Rachel Lederman:   Bystanders standing around on the street were tear gassed when there was no
                   unlawful activity taking place, there was no reason for these chemical agents to
                   be used. And the thing is that each time they've been using the tear gas, they're
                   also throwing the flash bangs or which we call CS flash grenades and shooting
                   the SIM directly into the crowds. Whether or not this is OPD or another agency,
                   it's clearly been prevalent starting on Friday, May 29th. The OPD policy
                   expressly prohibits shooting or throwing these munitions into the midst of a
                                                                                                  60
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 64 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    crowd. It might seem like throwing many explosives in conjunction with tear gas
                    is an expedient way to get rid of protestors. It actually causes chaos and injuries.
                    On Friday someone was trampled, on May 29th. Tossing the CS blast grenades,
                    those are the ones that have a flash in a bang into the air above the crowd or at
                    their feet, has caused [inaudible 03:02:48] injuries, and on other occasions,
                    severe chemical burns, permanent hearing loss.

Rachel Lederman:    And it has in the past subjected the city to major liability. The impact munitions
                    are prohibited for crowd control. They have caused permanent brain damage,
                    when a peaceful protester during Occupy Oakland was hit point blank in the
                    head. The officer was aiming for someone far behind him. Even though OPD
                    knows this and experienced this tragedy and paid a whole bunch of money out
                    for it, they continue to use these weapons in an unreasonably hazardous
                    manner on the slightest excuse it seems. The NLG legal observers report, there
                    was no unlawful crowd activity in their vicinity on May 29th when they were
                    forced to run by chemical agents and CS blast.

Rachel Lederman:    They were unable to escape the tear gas exposure and at one point, three legal
                    observers scrambled to get out of the street when police began tossing
                    explosive CS blast grenades right at them. But when they went onto the
                    sidewalk, motorcycle officers rushed at them. It was terrifying because they
                    couldn't escape to safety and there were no announcements telling them what
                    to do or where to go and nothing going on to justify this very high, dangerous
                    level of force. Another legal observer was actually struck with a SIM, a rubber
                    bullet, when simply observing half a block from the police line.

Regina Jackson:     Ms. Letterman. I would just like to ask if you could wrap up in about 30 seconds
                    because we're still having to hear more testimony, so just wanted to-

Rachel Lederman:    So I think it's clear that OPD must not be allowed to stop chemical weapons, CS
                    blast grenades or SIM for crowd events. I don't want to be back in another 15
                    years looking at another similar horrific photo of someone shot multiple times
                    in the back like we have in the past it's time for some real change and the
                    mutual aid can't be used as a cover for OPD to violate its own policies. They're
                    responsible for making sure mutual aid comply. I also just want to mention
                    another violation was that a number of the people arrested have been taken to
                    Santa Rita Jail, even though the statewide emergency order provides zero bail
                    for most offenses. The policy, as well as the emergency order require that those
                    arrestees should have been cited and released in Oakland and not end up
                    spending 12 to 14 hours potentially getting infected or spreading infection in
                    the jail.

Regina Jackson:     Thank you very much. It was very insightful. Appreciate your comments.
                                                                                                     61
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 65 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Rachel Lederman:    Thank you.

Regina Jackson:     Thank you. Deputy Chief Armstrong, we're going to go back to you.

D.C. Armstrong:     Yes. So, thank you chair. A couple of things I just want to address, I think, I've
                    heard from Ms. Letterman, as well as the department has received a letter from
                    both her and Mr. Channon, we will be responding to that letter. I just want to
                    clear the record that most of what we've heard is centered around OPD
                    deployment. I think what is missing from the conversation is the amount of
                    violence that OPD was incurring. Is clear that if you look at the Downtown
                    Oakland, over 200 businesses have been looted and destroyed. Officers were
                    under immense violence through the throwing of rocks, bottles, Molotov
                    cocktails. We had over 30 officers injured, some of which were transported to
                    the hospital. And sadly there was a federal security officer murdered during
                    these protests. We had people shoot firearms at the building.

D.C. Armstrong:     We may several arrests and recovered firearms. So the idea that OPD was not
                    facing any violence throughout this protest is just not true. And so that's why
                    I've asked the commission just to reserve judgment until we do our after action
                    reports. I think a lot of what we've heard today centers around people what...
                    isolated stories. We want to make sure that we do a comprehensive review of
                    all of these incidents and take them into context of what was actually occurring
                    on that particular night. Be able to read reports and look at OPDs body worn
                    camera footage, as well as our own video camera footage that we had in the
                    community that evening. And so I just think, if commission... we know that we
                    report to you and we know that you will have a chance to review and make a
                    determination as to the appropriateness of our use of force on each one of
                    those evenings.

D.C. Armstrong:     I think Chief Manheimer has committed to a thorough review and bringing that
                    forward to the commission when it's complete, we are not trying to hide
                    anything. If we did not comply with our policies, we want to hold our staff
                    accountable. We want to make sure our community understands that we take
                    this serious and that we are not out here trying to hurt or injure people. We also
                    don't want to incur our officers to be injured as well. We're all human beings
                    and nobody should be assaulted, not whether you're a protester or a police
                    officer. And so we just want to make sure that we go through our thorough
                    investigative process. And if we've made mistakes, we'll acknowledge those
                    mistakes and we'll take corrective actions and hold people accountable. But we
                    want to make sure that we do, with all due respect, that we're given an
                    opportunity to at least do a thorough review.

Regina Jackson:     Deputy chief question, have you all ever had an external after report done?
                                                                                                    62
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 66 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


D.C. Armstrong:     Yes, we-

Regina Jackson:     [crosstalk 03:08:54] Not by you, but outside.

D.C. Armstrong:     Yes. We consistently face a thorough review and [inaudible 03:09:04] does a
                    thorough review of course as well.

Regina Jackson:     All right. I think that some of the challenge obviously is in that first report and
                    then turned out that it was not accurate. And so then there was another report
                    and I know that we all want some clarification. [inaudible 03:09:26] The
                    commissioners? I'm sorry, I didn't mean to cut you off.

D.C. Armstrong:     No, I understand it. And so I will say that on behalf of the department, I think we
                    want to be transparent and try to get information out to the public as soon as
                    we can. And sometimes when you're doing an investigation, things do change as
                    new evidence comes in or new video is brought to light. And so we're
                    consistently reviewing evidence as it comes in. And then that's sometime may
                    change even certain viewpoints that we had early on as we learn more. And I
                    think it was just our effort to be transparent and speak about what it is that
                    occurred on these evenings. And so we recognize that and when we need to
                    correct information, I think that's the honest way of doing it is to acknowledge
                    that we recognize that things may have changed.

Regina Jackson:     Thank you very much. Commissioner Anderson has a question.

Tara Anderson:      Thank you, Chair Jackson. First, I want to thank you Chair Jackson for your
                    leadership and pulling this hearing town hall together on such a short timeline.
                    I'd like to thank our panelists, the speakers, all of the public speakers, just been
                    a tremendous display of courage to share your stories, your traumas. And we
                    have a responsibility certainly as a commission and certainly myself as a
                    community appointed member to the commission to hear those voices raise
                    them. As we serve at our role as this innocent oversight body to the Oakland
                    Police Commission. I heard a lot about some of the very policies that our
                    legislators have been bringing up about banning the tools of oppression like tear
                    gas and rubber bullets, and while the chokehold, which I want to clarify for folks
                    who may not understand the chokehold is the breath to brain pathway.

Tara Anderson:      You can think of it and is already banned in California, but the carotid hold is the
                    blood to brain pathway. So to think that there would be exclusion for one over
                    the other, in some regards as ridiculous. So absolutely we need to ban these
                    tools of repression. I'm also interested in our dialogue around complete reform
                    to our justice system and proposals that have been made around national
                    registries for bad actors, officers who engage in misconduct and rotate from
                                                                                                      63
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 67 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    department to department. The culture remove qualified immunity. And the
                    fact that through binding arbitration findings by our very own CPRA or IA itself
                    within the police department can be resolved or overturned. And then more
                    recent conversation that we've seen modeled in other communities. And we'll
                    have a good fortune to discuss on our Thursday agenda around defunding the
                    police and understanding police budgets. I'd also like to call to attention AB
                    2054 Kamlager bill, which would create the funding opportunity for emergency
                    services. A grant program that would pull resources towards a crisis response by
                    medically trained mental health professionals.

Tara Anderson:      I think it's important to control and ban the tools of oppression, but we also
                    must pull it out from the roots. And I'm struggling with understanding how we
                    do that in Oakland. And especially when we have one of seven primary arresting
                    agencies falls under our discretion or our jurisdiction as the Oakland Police
                    Commission. So I would love to hear from the panelists about given... and I
                    appreciate the expert presentation that we just heard and the horrifying photos
                    that we saw and trying to understand how we, and our duty as the Oakland
                    Police Commission can carry forward, rooting out this deep, deep role of... we
                    can't just take away the tools of oppression. It's deep and we need radical
                    reform. And I certainly see revision of LL as a way forward, continuing in that
                    radical reform.

Tara Anderson:      But I'm very interested, especially from our early panelist, youth leaders and the
                    other experts on the panel about how we can root out this kind of... not the
                    police department, we certainly want for our City of Oakland. And I do believe
                    that deputy chief also joins in the sentiments about wanting a culture of a police
                    agency should one continue and opened that represents value that we can call
                    upon to truly feel safe.

Regina Jackson:     Yes. Thank you. Let's see. I think you were asking a few of the panelists to
                    comment, and unfortunately, I think the only one that is still with us is John
                    Jones III. Did you want to direct your question to him or?

Tara Anderson:      Thank you chair. John, if you would so be inclined to respond, I think my
                    question really ties to great policy efforts that have been put forward about
                    banning these tools of oppression, tear gas, rubber bullets, particular holds,
                    other types of reform, including national registries and defunding police. What
                    do you see as a way forward? And as someone who is responsible for appointing
                    members to the Oakland Police Commission, what are next steps?

John Jones III:     I would thank you. I think for me, that's a start. It's important to look at all the
                    moving parts, right? There's different aspects of this that's important. So certain
                    use of force. It's important to look at to your point, what are the things that we
                                                                                                         64
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 68 of 190

                  OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    can make sure it doesn't happen again? What is a protocol around tear gas, for
                    example. The police commission has an opportunity, and I want to connect this
                    with the city council, the importance of looking at how can we shrink the
                    proverbial elephant in the room. Someone told me how you eat an elephant, it's
                    the same way you eat a loaf of bread, one slice at a time. Right? I mean, I
                    believe that. I mean... and then, excuse me, because my thoughts are a little...
                    I'm a little distracted by my five year old over here.

John Jones III:     I've been still trying to follow and pay attention. I would say that also, I think it's
                    important to have deeper conversations, which include exploring this topic and
                    more, because I think sometimes it's a tendency to create something quickly
                    that may feel good. But one thing I've learned the importance of dotting our I's
                    and cross our T's... excuse me. That's my five year old. Daddy's Still working,
                    okay. We're working to keep you safe. So I'm about to end right there. My
                    apologies.

Regina Jackson:     No, that's good. Thank you very much. I think that's very helpful. I actually want
                    us to take a look at this whole tear gas thing. I want to understand why we still
                    use it when San Francisco doesn't. And I wonder deputy chief, if you can speak
                    to that and educate us around that and what is our way forward? I would like to
                    see us not have chemical weapons, but is there something I'm missing?

D.C. Armstrong:     So, we've reached out to San Francisco and San Francisco does use the tear gas.
                    They do have access to it, their specialized teams bring that munition with them
                    when they're dealing with crowd control situations. I think what you've heard
                    from both myself as well as Ms. Letterman and Mr. Channon and other venues
                    is that our OPD policy is very-restrictive when it comes to the use of tear gas.
                    And so imminent danger is a very high standard, or committing a serious violent
                    acts is a very high standard. And so I think we have put parameters in place
                    based on past incidents, to control this. I think to chief Manheimer point today,
                    and her memo to you guys, is that we are going to look at San Francisco's model
                    and see if there's a way in which we could can minimize the use of it. But I think
                    our history, if you look at our past history, we have not frequently deployed tear
                    gas. It is not something that we go to frequently. We have been very good
                    about, in the last four to five years, with coordinating with those that are having
                    protests in our community.

D.C. Armstrong:     And so following our policy, which requires us to make contact and see if we can
                    facilitate a peaceful demonstration. And I know that in this case, for the first
                    time in many years, this was not one that, we met some confrontation as well as
                    some violence. And so we will go back and do a thorough review and see, and
                    look at the appropriateness of our deployments, and then examine if there's a
                    need for us to look at different ways of doing things. I think we're open to that.
                                                                                                     65
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 69 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    We're not at all saying that these were, that every night was perfect. And I know
                    that that means that there's always room for us to grow from what occurred in
                    each one of those evenings. And so we'll be looking to learn from those
                    evenings.

Regina Jackson:     Okay. Thank you very much. I see Commissioner Prather, and as you just
                    mentioned, Mr.Chanin. So Commissioner Prather, you're up first.

Edwin Prather:      Thank you Madam Chair. Can you hear me okay?

Regina Jackson:     Yes.

Edwin Prather:      Fantastic. So I just wanted to make a couple of comments, and it occurs to me
                    that we are having a discussion on two issues, and I want to make sure we're
                    not conflating the two issues here. And the first to me is very much about OPDs
                    responses to protesters and to crowd control. Everyone knows, following my
                    record on this, on the commission, I'm not one to rush to judgment. But it
                    certainly appears that not everything was done perfectly by OPD in terms of
                    both responding to protestors and crowd control, but it seems to be more of a
                    national theme. And so I can't just point the finger at OPD, although I'd like to,
                    because every time I turn on the TV or turn my computer, I'm seeing people,
                    officers in riot gear push down an old man in Buffalo, or I'm just seeing all kinds
                    of officers, basically under the guise of standing up for law and order, really
                    expressing this violent contempt for democracy, a violent contempt for the first
                    amendment.

Edwin Prather:      And it's completely unacceptable, and especially unacceptable in a city like
                    Oakland that has such a history. We are so rooted in the history of social
                    protest. And the fact that we don't know, the city of Oakland and our citizenry,
                    and we don't know how to deal with protest, this is wrong. We need to do
                    better. To me this is very simple, no rubber bullets, no chemical weapons. These
                    items are about overcoming resistance. Looting, as I heard, Deputy Chief
                    Armstrong mention, looting is not resistance, looting is petty theft. Looting is a
                    misdemeanor, looting is a violation of penal code section 484. This is not violent
                    towards officers. Okay? Using a lethal weapon, such as rubber bullets or a
                    chemical weapon, is not only excessive, these are weapons of last resort. So we
                    as a commission need to look at this as soon as possible.

Edwin Prather:      But I want to say this, and I know that Interim Chief Manheimer, I know Deputy
                    Chief Armstrong, and I know there are other members of OPD listening in to this
                    Town Hall, it's you don't have to wait for us. You don't have to wait for the city
                    council to weigh in to do the right thing. Just because something is allowed
                    under policy, And as we all know because we've been looking at policies for
                                                                                                      66
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 70 of 190

                 OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                   three years now, that some policies aren't up with the times. Whether it's right
                   morally and in the protection of our citizenry must be decided, you as a
                   department, must look at this now and make a decision now.

Edwin Prather:     And I heard Deputy Chief mention, well, we're going to do a thorough inquiry.
                   We don't have time for a thorough inquiry. You know what's right, do it now, or
                   we'll do it for you. And when we do it, we'll take it to the city council, and we'll,
                   again, we'll do it for you. OPD has to be proactive, look at itself internally and
                   make its own changes. Now is the time to make changes. Okay? So that's item
                   number one about protests and crowd control.

Edwin Prather:     Two, this is really about a bigger systemic issue about the policing of black
                   Americans. And we've heard from a number of speakers that, why is it that...
                   And I just want to crystallize this for everyone, because this is what everybody's
                   saying, why don't American police forces, including LPD, act as if they're
                   accountable to black Americans? They act like black Americans, aren't citizens,
                   and this is wrong. Everyone knows this is wrong. Why is it that citizens in
                   Oakland don't feel safer when OPD is present? This is wrong, this needs to
                   change.

Edwin Prather:     And if I were an officer and I took an oath to uphold the badge, and to protect
                   and to serve, and to protect my community, and make my community a safer
                   place, and my entire community didn't feel safer when I was present, I would
                   have a problem with that. And I think that OPD needs to look at itself right now
                   and decide how it's going to make changes to gain the confidence back of our
                   citizens. The police department has been acting for years as if the community
                   should change to it, but that's wrong. The police department needs to change to
                   the community.

Edwin Prather:     And whether we're talking about defunding, or the changing of priorities, or
                   using mental health professionals, or other kinds of professionals and not
                   sending guns to every time there's a contact with a member of the Oakland
                   police department, whatever it is, everything has to be on the table at this
                   point, because this bigger systemic issue about the policing of black Americans
                   has to be solved. And this is where it starts, in a progressive city like Oakland,
                   we have to lead. We have, what's been called the strongest police commission
                   in the country, and we need to make sure that we are pushing this issue. That
                   status quo is not acceptable, that we are finding ways to make policing better,
                   to make our citizens feel safe and feel confident in our police department. And
                   so, again, I implore you Deputy Chief, and I'm sorry, because you're the only one
                   on the panel here with us.


                                                                                                      67
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 71 of 190

                  OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Edwin Prather:      Look, I do want to say, I appreciate you being here. You are of the highest
                    character, you are a standup guy and you're taking the hits for the department
                    tonight, and I appreciate you. But this is the message we have to send to you,
                    and you have to take back, is that OPD has to make immediate analysis of itself.
                    It has to make immediate changes for the better, because if you don't make the
                    changes, if OPD doesn't proactively make the changes, we're going to do it for
                    you. The city council's going to do it for you. And frankly, the Mayor's going to
                    do it for you. And so thank you, Madam Chair for allowing me my little diatribe
                    here, but I think it was a couple of points that needed to be said. So thanks.

Regina Jackson:     Commissioner Prather, I absolutely agree with you and I'm sure there are a
                    bunch of nodding commissioners if we could see everybody's face. At this time, I
                    want to give Mr. Chanin an opportunity, he's been waiting. And then we have to
                    go back to the, I think, 10 or 12 public testimonies that have been waiting
                    patiently. Go ahead, Mr. Chanin.

Jim Chanin:         Can you hear me now?

Regina Jackson:     Yes.

Jim Chanin:         Okay. Thank you. Look, I know you have a hard job, Chief Armstrong, but you're
                    making it harder by what you're doing. Not you, but the people who aren't here
                    tonight in the Oakland police department who have been very, very bad actors
                    during this demonstration. After Occupy Oakland, Chief of Police Downing, Ms.
                    Letterman, who you've already heard from, and I, taught crowd control to every
                    Sergeant in the Oakland police department, every one. And we work great
                    together, I'm sure I don't agree with everything that Chief Downing feels or says,
                    and I'm sure the reverse is also true, but we did it together. We were received
                    well, we even got applause a couple of times. And we've had, since those
                    lectures, six years of relative peace until now, frankly now, I am incredibly
                    disconsolate. I don't know what to do.

Jim Chanin:         You guys allowed Sheriff Ahern, who is horrible. I was there 51 years ago when
                    the blue meanies, they wore bright blue uniforms, had shot and killed James
                    Rector in a demonstration off a roof in Berkeley. Nothing has changed since
                    then with the Alameda County Sheriff's, and you let him dictate to you how to
                    act in this demonstration, and tonight you're seeing the result. You should, I
                    don't know what it takes, but he should not be part of your mutual aid anymore.
                    He is a thoughtless, horrible human being who doesn't believe in any part of
                    your crowd control policy. In fact, I've heard rumors that he threatened the OPD
                    with withdrawal of his mutual aid if you didn't do what he said. Well, you should
                    take him up on his offer. Take him up on it.

                                                                                                   68
      Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 72 of 190

               OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Jim Chanin:        I didn't see any evidence of medical aid, which is required by the crowd control
                   policy, despite these horrible pictures that Rachel Letterman showed and all the
                   other speakers. It is not right to harm innocent people because violent people
                   are among them. It's exactly like if every person said that you officers are all like
                   the cop who killed Mr. Floyd. Okay. Does that make you happy? Well, think of
                   how people feel when they are injured recklessly by Oakland police and their
                   allies for doing nothing but expressing their first amendment rights. This crowd
                   control policy is meaningless when you have stinger grenades that we found on
                   the ground, which are explicitly banned by the crowd control policy.

Jim Chanin:        I think that your next meeting, or whenever you can notice it, it seems like you
                   have to be an idiot to use tear gas during a pandemic. But if Oakland police
                   continued to use... No, not if they use, at your very next meeting or whenever it
                   could be noticed, you should ban tear gas during this COVID pandemic. How can
                   you rationalize using tear gas, which is medically proven to exacerbate COVID,
                   how can you do that? It's just, it's staggering. I don't get it. Okay? So don't do it,
                   just don't, because waiting for them to do it, if they do it tomorrow... I know
                   Chief Manheimer is listening. And by the way, Chief Manheimer, we wrote a
                   seven page letter to you, and we have heard absolutely nothing from you.
                   Unlike your predecessors, who were responsive to the National Lawyers Guild,
                   who actually taught a class with us, you have not said one word tonight, and you
                   have not said one word in response to our letter, which detailed explicitly all the
                   bad things that you did, your department did.

Jim Chanin:        The people you deployed, Patrick Gonzalez, Hector Jimenez. Hector Jimenez, I
                   saw a picture of him on the line in uniform, ready to go, Hector Jimenez killed
                   two of my clients. He shot one in the back, and another one he killed also. Of
                   course they were both black, of course it was in East Oakland because that's
                   what Hector Jimenez is allowed to do in the poorer parts of our city. And now
                   you have him on the front lines. It's outrageous. I could go on. I could talk about
                   the $10 million that Oakland has spent in crowd control situations from a
                   certain period to 2012, at the exact same time San Francisco paid zero. So we're
                   not talking about some pie in the sky solution. We're talking about something
                   that can be done, and is done right across the Bay most of the time. I could go
                   on a long time, but out of loyalty and respect for the remaining speakers, I'm
                   going to yield my time now.

Jim Chanin:        But I've just begun to unwind on OPD for the absolute travesty of this
                   demonstration. And especially as compared to the other good jobs that they did
                   in Berkeley, Chief Alison was there. And finally, let me just say this, this mixing
                   of OPD with Alameda County Sheriff's, I've never seen that before. Never. OPD
                   was a distinct group in Berkeley when that demonstration. Mutual aid always
                   was put in the background, but now they're not. Okay? I don't know how this
                                                                                                      69
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 73 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    happened, or why it happened, but it should stop happening right now. Thank
                    you.

Regina Jackson:     Thank you, Mr. Chanin. I think I saw a hand from Commissioner Jordan. Was
                    that correct, or no? And then we're going to get back to our public testimony. I
                    really appreciate everyone who's waited so long. Okay. So yes.

David Jordan:       Yeah, I'll be brief. I was just, I wanted to point out to Mr. Chaning, that we are
                    going to be reviewing that special equipment policy later this week. So this fits
                    perfectly well, as the current draft of the policy is already on the agenda, and
                    they see no reason why the commission can't have a deeper, more robust
                    conversation about the use of sponge or rubber bullets, CS gas impact, CS
                    projectiles, along with that. It seems like that should be our first and most
                    obvious step, given everything that we've heard tonight.

Regina Jackson:     Yes.

David Jordan:       Yeah.

Regina Jackson:     I think that we will be making a lot of decisions around how to make sure that
                    public safety is safe. So thank you very much for your comment Commissioner
                    Jordan. I want to go back to Mr. [Rousse 03:35:38] so that we can honor the
                    folks that have been so steadfast in waiting for their turn to give testimony. Mr.
                    Rousse.

Juanito Rus:        Thank you chair. At this time, I'm showing 10 people remaining in the queue
                    from our original cutoff.

Regina Jackson:     Yes.

Juanito Rus:        And then additional 18 people who have joined the queue after that time, so I
                    will take the comment from the 10 and the commission can let me know what
                    they would like to do after that?

Regina Jackson:     Okay. Thank you.

Juanito Rus:        The first name that I'm seeing in the queue at this time is Edwina Baier. Hello,
                    Edwina. Can you hear us?

Edwin Baier:        Hello? Can you hear me?

Juanito Rus:        We can hear you. You have one minute, whenever you're ready.

                                                                                                       70
         Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 74 of 190

               OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Edwin Baier:         Great. I just wanted to say that the story that we've been hearing over the last
                     few days and George's story, Oakland story is not new and it's the story of my
                     entire lifetime. I'm an Oakland resident, and I want to say shame on Libby
                     Schaaf, shame on the OPD, shame on the city of Oakland. But also thank you to
                     the courageous people of Oakland, thank you to the black and Brown people
                     who have suffered and continue to suffer, and are brave and hopeful against
                     police terror. Our voices need to be heard, and you may not realize it, but our
                     voices are already being heard here and around the world. Change can no
                     longer be deferred, and it's time, it's our time and you can help us change the
                     world. You can change the story of my life, and the story of all of our lives. Fund
                     education, fund healthcare, fund youth programs, fund art, fund life, and
                     defund the police. Black lives matter. I yield by three seconds.

Juanito Rus:         Thank you, Ms. Byer. I will lower your hand. And the next speaker I have in the
                     queue is Taylor Nelson. Hello, Taylor Nelson. Can you hear us?

Deborah Nelson:      Hi. And for the record, my name is Deborah Nelson. And I have patiently waited
                     with my college age daughter since six o'clock. And just a quick question, there
                     were many, many people a couple of hours ago who ceded their time, and
                     specifically stated others could talk. So I don't know if you're willing to honor
                     that at this late hour.

Deborah Nelson:      I want to twist the narrative a little and address the fact that in the report that
                     I've seen for the monthly information, the statistics regarding the equity, as it
                     relates to outreach, seem a little bit... You have data that shows that only 41%
                     of your sworn staff are accounted for, with the majority of them living in Contra
                     Costa. But when you break it down by city, then it looks good, it looks like
                     Oakland is leading the way by 9% with the last report that I see online. So my
                     request of the city is to do a lot more on your proactive outreach, both gender
                     and diversity. That's represented of the city. If in fact defunding the police
                     doesn't take place, the community needs to look like a community. And growing
                     up here in East Oakland, I can tell you it doesn't look like that anymore.

Juanito Rus:         Thank you Deborah.

Deborah Nelson:      And so-

Juanito Rus:         Your time is up. I'm going to lower your hand at this time. And the next speaker
                     I have showing is listed as Idris. Hello Idris, can you hear us?

Idris:               Yes. Can you hear me?

Juanito Rus:         We can hear you. You have one minute whenever you're ready.
                                                                                                      71
         Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 75 of 190

                 OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


Idris:               All right. I'm want to applaud Commissioner's Anderson, Prather and Chanings'
                     statements, specifically the willingness to defund the police and ending the use
                     of the chemical warfare and projectiles against citizenry. In particular, I want to
                     ask the commission for four things, and Commissioner Harris, I'm disappointed
                     by your comments. And I want to ask you, if any of the commission is not ready
                     to take action, I ask that you step down and make space for people who will.
                     Especially the leaders we've heard today. In particular, I'm looking for you to
                     create a transition plan to abolish the OPD and transition to alternative
                     programs.

Idris:               I'm looking for you to implement the CDCs recommended national violent death
                     reporting system and DDRS, which will allow us to track how much violence is
                     being caused by the OPD. I'm looking for you to draft a military ordinance that
                     would have the effect that was discussed earlier, and to hold a forum, similar to
                     this one with Chief of Police's and Manheimer present, on a monthly basis until
                     we have trust in her. And it's not appropriate that she's not speaking here on
                     behalf of all those murderers she's responsible for. Thank you.

Juanito Rus:         Thank you. I will now lower your hand. And the next speaker I have in the queue
                     is [Maria Zamudio 00:22:38]. Hello, Maria, can you hear us?

Maria Zamudio:       Yeah. Hi. Can you hear me?

Juanito Rus:         We can hear you. You have one minute, whenever you're ready.

Maria Zamudio:       Hi, my name is Maria I'm a resident of district three. As I've been sitting here
                     waiting for my chance to speak, I have heard multiple sirens, multiple
                     helicopters above me. I have just heard flashes and bangs to demonstrate that
                     the continued militarization of our streets is still happening by OPD. I know you
                     all are commissioners, your job is to oversee the police department, and as has
                     been said multiple times before, this department is beyond reform. It needs to
                     be deeply defunded, the resources should be allocated to housing, healthcare,
                     dignified jobs, and the things that really make sure our community is secure.
                     We're in the middle of budget season, let's put the money to good use.

Juanito Rus:         Thank you. I will now lower your hand. And the next speaker I'm showing in the
                     queue is [Daniel Chan 00:03:41:58]. Hello, Daniel Chan, can you hear us?

Daniel Chan:         Hi. Can you hear me?

Juanito Rus:         We can hear you. You have one minute, whenever you're ready.


                                                                                                      72
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 76 of 190

                 OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


Daniel Chan:          Hi, my name is Daniel Chan, I was born and raised in Oakland, I graduated from
                      Oakland Tech in 2004. First, I want to thank everyone who spoke before me, I
                      appreciate hearing your voices and comments. It's not enough to register and
                      vote. Know who your commissioners are, know who your councilmen,
                      councilwoman, assembly members, sheriffs, all elected officials. Make your
                      voice heard. All politics are local and officials need to be held accountable.

Daniel Chan:          What I would like to see is the following, a solid plan to move the OPD out of
                      federal oversight. We have been in federal oversight for 17 years stemming
                      from the Oakland Riders case. We have had many, many police chief changes in
                      that time, most recently Anne Kirkpatrick this year. What are the defined goals
                      and measurable outcomes we need to achieve? To revisit the relationship
                      between district attorney's office and the police. How's the district attorney
                      supposed to prosecute police misconduct when they rely on the same police to
                      prosecute formal crimes? Three, I'm concerned about qualified immunity in the
                      general sense that actions taken by the police are treated differently than
                      actions taken by the public. While they are authorized to exercise the use of
                      force, it seems that they are never held accountable when things go wrong.

Juanito Rus:          Thank you, Mr. Chen. Your time is up. I'm going to lower your hand. And the
                      next speaker in the queue is [Billie Jean Carter 00:03:43:30]. I am seeing that
                      Billie Jean Carter is on an older version of Zoom, so I'm going to have to briefly
                      promote them to the panel. Hello, Billie Jean Carter, can you hear us?

Billie Jean Carter:   Yes. Can you hear me?

Juanito Rus:          We can hear you. You have one minute, whenever you're ready.

Billie Jean Carter:   Okay. Just to revisit the history and come forward. If we go back to World War
                      II, it's an historical fact that Oakland recruited white men from the South during
                      World War II to deal with the large population of blacks that were coming from
                      the South. If we come forward to the sixties and the abuse of black people in
                      Oakland during the 1960s, to the 10 black men being killed in 1979, to The
                      Riders, to the pedophiles that are, some of whom are still working with the
                      police department. Oakland police department is an agency that is out of
                      control, has been out of control, and I just believe that it should be designated
                      an unlawful organization and a terrorist organization. And it should be
                      dismantled and reconstructed from the bottom up. Thank you.

Juanito Rus:          Thank you Mrs. Carter. I'm going to mute you. And the next speaker I'm showing
                      in the queue is Serena Lim. Hello, can you hear us?

Serena Lim:           Yes. Can you hear me?
                                                                                                       73
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 77 of 190

                OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Juanito Rus:       We can hear you. You have one minute, whenever you're ready.

Serena Lim:        Hi, my name is Serena Lim. I'm an attorney and resident of Montclair, Oakland.
                   A couple of friends and I were leading a car caravan protest, organized by Anti-
                   Police Terror Project on Sunday, May 31st. We were one of the first cars at the
                   red light at 14th and Broadway. When at 5:45 PM, dozens of officers swarmed
                   the intersection. Everything was peaceful, and the OPD representative, who just
                   spoke, was utterly disingenuous to this commission as they could not possibly
                   justify any violence toward them on 14th and Broadway. When they deployed
                   tear gas.

Serena Lim:        There was no announcement or dispersal order, and I saw them throw at least
                   five canisters of tear gas toward our car, and about 20 to 30 peaceful
                   bystanders. People were crying and trying to pour water into their eyes. That
                   evening, myself and another friend in the car started to have trouble breathing.
                   I have asthma, and this past week I started wheezing, which I haven't done in a
                   year. I'm also in the middle of IVF and tear gas is toxic for fertility. It's dangerous
                   and unethical that OPD tossed tear gas for no reason, especially when folks are
                   having so much difficulty during coronavirus. And please disarm and defund the
                   OPD, it's a racist organization-

Juanito Rus:       Thank you.

Serena Lim:        Targeted protestors-

Juanito Rus:       Your time is up. I'm going to lower your hand. The next speaker I'm showing in
                   the panel is Txana Wukong. Forgive me if I mangled your name. Txana, can you
                   hear us?

Txana Wukong:      Yes, I'm here.

Juanito Rus:       You have one minute, whenever you're ready.

Txana Wukong:      All right. Let's just get facts straight. Prisoners and inmates were once known as
                   slaves, police were once known as slave catchers. The only thing that's been
                   reformed is the words used ain't nothing else changed. So let's just be real with
                   how we turn this, because police have always been white supremacists, police
                   have always been terrorists, police have always been illegal in the eyes of
                   humanity and all laws of nature.

Txana Wukong:      So with that said, defund the police. But after we defund the police and disband
                   the police, we will still have people from the police walking around with guns,

                                                                                                       74
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 78 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


                   with violent intentions. Not only defund or disband the police, jail the police,
                   reform their minds, restore peace in our world because I have physically, and
                   been able to verbally stop violence in my community without police. We don't
                   need you. We are better off without you. As soon as we can get rid of the police,
                   we can once again, restore peace. Ashay.

Crowd:             Fuck the Police.

Juanito Rus:       Thank you. I'm going to lower your hand now. The next speaker I have in the
                   queue is Annalise Dohrer. Hello Annalise. Can you hear us?

Annalise Dohrer:   Yes. Can you hear me?

Juanito Rus:       We can hear you. You have one minute, whenever you're ready.

Annalise Dohrer:   Great. Thank you. My name is Annalise Dorver and I was born and raised in
                   Oakland. I'm currently living in district one. I am in full support of completely
                   defunding the OPD and immediately banning the use of tear gas and rubber
                   bullets. We have an opportunity here to be better Oakland, why not take it?
                   Let's instead invest in housing, jobs, youth programs, restorative justice, and
                   mental health workers to keep the community safe. Let's set an example for the
                   rest of the country. Thank you. Let's go Oakland. I cede my time.

Juanito Rus:       Thank you. I will lower your hand. And the next person I have in the queue is
                   listed with the name of [Carmen 00:30:55]. Hello, Carmen, can you hear us?

Carmen:            Yes. I can hear you. Can you hear me?

Juanito Rus:       We can hear you. You have one minute, whenever you're ready.

Carmen:            Okay. So my name is Carmen, I live in occupied Ohlone land in district three.
                   And I urge you to listen, and actually really listen to the community, the mass, to
                   not only defund, but also disband the police. Are redirect those funds to meet
                   the needs of your constituents, including housing, jobs, mental health services,
                   and more. I call absolute bullshit on your so-called policy on crowd control and
                   the use of force, those are blatant and biased excuses.

Carmen:            We need not to only reduce OPDs general fund budget, but complete disband
                   the department of trigger happy terrorists, trained in military tactics dating back
                   to the times of Urban Shield. I used the word terrorist intentionally because
                   OPD, much like other police, ICE agents, border patrol and military, create terror
                   in the communities while employing unnecessarily violent tactics against black

                                                                                                   75
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 79 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                    and brown people. Like the vile use of tear gas, flash grenades and more, like
                    rubber bullets. The system is historically founded as white supremacist slave
                    patrols, there's no reason for there to be an agency that gets away with murder
                    while our tax money pays for legal settlements due to police murder,
                    misconduct, negligence, let alone pay for bullshit overtime. You can't reform
                    white supremacy.

Juanito Rus:        Thank you, Carmen. I'm going to lower your hand now. At this time Madam
                    Chair, we have gotten through all of the public commenter's who had their
                    hands raised at the cutoff point earlier this evening. I have 22 hands in the
                    queue, but I will turn the meeting over to you for a decision.

Regina Jackson:     Okay. I'd like to make sure that we can hear everyone, but we're going to, I think
                    we need to reduce the time again because it's just getting too late. Let's do 45....
                    time again, because it's just getting too late. Let's do 45 seconds and hear from
                    the last of the public testimony. Thank you.

Juanito Rus:        That's another possibility, chair. I know that the time limit for submitting written
                    public comment for this meeting was at 5:30 this evening, but I believe that on
                    your authority, we could extend that if people who are still in the queue want to
                    submit a written public comment that we could include those with the
                    transcript.

Regina Jackson:     That's a great suggestion. We can offer that. If people would like to submit their
                    comments in writing to us, and that will be great. Let's see how many more we
                    have.

Juanito Rus:        Very well. I am changing the clock to 45 seconds and I will continue with the,
                    now 21 people left in the queue at this time, ending with [Okiam 00:03:51:57].
                    The next speaker I have in the queue is Ivy Limieux. Hello, Ivy. Can you hear us?

Ivy Limieux:        Can you hear me?

Juanito Rus:        We can hear you. You have 45 minutes whenever you're ready.

Ivy Limieux:        Okay. 45 minutes. Great. Because I first want to say, shame on you all for
                    lowering our time. We are paying for you to speak. We're paying you guys to
                    listen to us so we should get all two minutes, and if you guys need to stay
                    overtime, better we pay you guys over time then the fucking OPD. I'm a new
                    resident of Oakland, Bay area native born and bred. I want to say the recent
                    events are not a surprise to me. They're not an outrage and generations of
                    family experience have shown me that OPD and all PD in the Bay area are a
                    terrorist organization. Do I even need to remind you guys of the embarrassing,
                                                                                                 76
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 80 of 190

                OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                             June 8, 2020
                                               6:00 PM


                        tragic and appalling expose of sex abuse and trafficking that happened a couple
                        of years ago? My mother was part of that. Oakland PD is not only should be
                        investigated for the absolute atrocities that they committed this last weekend,
                        but for everything that they've done in the last 50 years.

Juanito Rus:            Thank you, Ms. Limieux, your time is up. I'm going to lower your hand at this
                        time. Next person I have in the queue is Annalaura Castrovaldivia. Annalaura,
                        can you hear us?

Annalaura Castrovaldivia:       Yeah, I can hear you. Hi, my name's Annalaura Castrovaldivia. I'm a
                       resident of district seven. I have been all my life and honestly, I don't know why
                       we continue to tell you all the same things time and time again, and no one
                       learns. I left to get my bachelor's degree, and now I need to get my master's in
                       order to get paid a third of what OPD gets paid on a regular salary, and I'm an
                       educator for the OUSD system. I think it's ridiculous. I just marched with all of
                       the family members of Eric Salgado, and to see the pain in everyone's body, and
                       all of their family members is, I don't even know how you guys could continue to
                       honestly do the job that you do, because it's a shame.

Juanito Rus:            Thank you, Annalaura. I'm going to lower your hand at this time.

Juanito Rus:            The next speaker I have in the queue is Alan Marling. Hello, Alan Marling. Can
                        you hear us?

Alan Marling:           Okay. Can you hear me now?

Juanito Rus:            We can hear you. You have 45 minutes whenever you're ready.

Alan Marling:           Hi. I'm Alan Marling, Oakland resident. I just marched with the black youth for
                        Eric Salgado. The CHP murdered him and shot his wife, causing her to miscarry. I
                        wish I could say this sort of behavior doesn't represent police at large or OPD in
                        particular. That's not the case. Across the nation, the servants of law have
                        shown themselves to be lawless. The servants of peace act more like mobsters. I
                        call for 50% of the OPD budget be immediately defied for the roadmap for
                        abolishment of the entire department. Any city official, especially the mayor,
                        not prepared to do that should resign. I yield the rest of my time, and fuck the
                        police.

Juanito Rus:            Thank you. I will lower your hand.

Juanito Rus:            The next speaker I have in the queue is Anicia Santos. It appears that Anicia
                        using an older version of Zoom, so I will promote them briefly to the panel.

                                                                                                         77
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 81 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Anicia Santos:      Hi. Can you hear me?

Juanito Rus:        We can hear you. You have 45 seconds whenever you're ready.

Anicia Santos:      Thank you. I want to echo Mr. Prather's incredulity that your response to people
                    being seriously injured and killed is that you'll be assessing the situation in
                    weeks and that you also weren't prepared for this type of crowd control, and
                    your gut reaction to a new situation is to tear gas and shoot at and beat anyone
                    around. An organization that makes that unchecked decision should not be in
                    existence. It's more evident that OPD are unequipped to keep Oakland safe, and
                    that OPD is the greatest threat to this community, and that they must be
                    defunded. I would also ask if you can speak to how militarized police in riot gear
                    need more protection than the unarmed, unarmored peaceful processors that
                    are victims of this wave of police violence? There's no answer to the terror that
                    the black community faces at the hands of OPD, and I would agree with a
                    previous speaker that you should sit here and listen to us until we are done
                    speaking.

Juanito Rus:        Thank you. I will now remove you from the panel. At this time, the next speaker
                    I have in the queue is Trent Hannibal.

Juanito Rus:        Hello, Trent. Can you hear us?

Trent Hannibal:     Can you hear me?

Juanito Rus:        We can hear you.

Trent Hannibal:     Okay.

Juanito Rus:        You have 45 seconds whenever you're ready.

Trent Hannibal:     I'm ready. Hi. My name is Trent Hannibal. I'm from North Oakland, [inaudible
                    03:57:07] to be exact. Tell me, man, I'm sorry, but fuck the police. They
                    absolutely need to be defunded. That money needs to be going to Youth
                    Uprising, YEP, [inaudible 03:57:20] or Atlanta College, a lot of these other places
                    they're going to sit there and treat the foundation, restrict the foundation of the
                    community of Oakland. I'm telling you I've been time and time again, harassed
                    by the cops. This is nothing new. Shit is stupid. The culture has not changed
                    since the murder of the black Panther party. You feel me? We got the whole
                    black writers situation happened recently. Of course, with you guys raping the
                    kids and shit, man. You all got to get this shit together. All right. We need to
                    defund the cops and fuck the police right now until forever. I succeed my time.

                                                                                                    78
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 82 of 190

                  OAKLAND POLICE COMMISSION
               SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


Juanito Rus:        Thank you, Trent. I will lower your hand. The next speaker I'm showing in the
                    queue is Rebecca Ruiz. Hello, Rebecca. Can you hear us?

Rebecca Ruiz:       Yeah, I'm a resident of district five and I just want to say that OPD has a
                    complete disregard for human life. In the past week, I've seen them tear gas
                    crowds with children in it. They've thrown flash grenades at crowds of people.
                    One went off next to my ear. I was deafened for a little bit. I want to remind
                    people that these are not nonlethal weapons. They're less lethal, which means
                    sometimes they're lethal, which means they're lethal. They also don't wear
                    masks at the demonstrations. I pleaded with them to put on masks. They're
                    incredibly rude. They refuse. They walk around you sober without masks on
                    during this pandemic. I want to urge Oakland to be on the right side of history
                    here and have officials take a look at OPD. This is an obsolete organization. This
                    is a barbaric organization and we are not in a place where we need to be putting
                    up with it anymore.

Juanito Rus:        Thank you. I'm going to lower your hand at this time. The next speaker I'm
                    showing in the queue is listed as [Cpena 00:08:12]. That's C-P-E-N-A. Cpena,
                    Hello? Can you hear us? Hello, Cpena? Can you hear us?

Regina Jackson:     Go ahead and move on and maybe she'll come back.

Juanito Rus:        Okay. The next speaker I see in the queue actually spoke earlier, so I'm going to
                    lower your hand at this time. The next speaker I showed in the queue is Reisa J.
                    Hello, Raisa J, can you hear us?

Reisa Jaffe:        Yeah, I can hear you.

Juanito Rus:        You have 45 seconds whenever you're ready.

Reisa Jaffe:        Okay. I want to just second or third all the comments related to defunding the
                    police. I'm really disappointed in the comments from the gentleman
                    representing the police department. These comments did not demonstrate
                    being really open to hearing what the community was saying. Calling out the
                    death of the federal officer, which has not been demonstrated to have anything
                    to do with the protest is just horrifying to me. Calling out the violence on the
                    police without any reflection of how much of the harm to the police was caused
                    by the violence that the police was committing in the first place. Protecting
                    property is not more important than protecting people. Thank you.

Juanito Rus:        Thank you. I will lower your hand at this time. The next speaker I have in the
                    queue is listed as Mandela. Hello, Mandela. Can you hear us?

                                                                                                     79
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 83 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


Regina Jackson:     Go ahead and move ahead. Hopefully we can get her back.

Juanito Rus:        Very well. I'm going to lower their hand at this time. The next speaker I have in
                    the queue is listed as Megan. Hello, Megan. Can you hear us?

Megan:              Hi. Can you hear me?

Juanito Rus:        We can hear you. You have one minute whenever you're, or 45 seconds. Excuse
                    me, whenever you're ready.

Megan:              Great. Thanks so much. I'm a resident of district one. I wasn't going to say
                    anything, but then I was listening to the call and I was so infuriated by deputy
                    chief Armstrong's comments that I had to speak. I can't believe that he's trying
                    to hold the OPDs report on their own behavior hostage by saying they can finish
                    it faster or by the July 15th deadline, if we protest less or protest more
                    peacefully. I don't know how we get more peaceful than a car caravan, but
                    maybe he can tell me. I'm also infuriated like the last caller, by him trotting out
                    the killing of a federal security officer as an example of the violence that OPD
                    endured during the protest, even when I'm looking at an article in the San Jose
                    Mercury News from yesterday that says even law enforcement things that it's
                    unconnected. It is a coincidence that happened at the same time as the protest.
                    It is criminal cynical, sick and twisted of the OPD to keep implying protestors
                    killed this man.

Juanito Rus:        Thank you. Your time is up. At this point, I'm going to lower your hand and turn
                    to the next speaker who is Kellen Thomas. Hello, Kellen Thomas. Can you hear
                    us?

Kellen Thomas:      Yes, I can. Hi. My name is Dr. Kellen Thomas and I live and provide mental health
                    care here in district three. Watching a week ago, Oakland police tear gas
                    hundreds of peaceful protesters on Monday before curfew, including children
                    and elderly as was just clarified was lied about the night after it happened
                    because of a single water bottle being thrown across the barrier gate, is a
                    completely inaccessible and excessive use of force after a simple water bottle.
                    How was anyone's life under threat with that many police officers in riot gear.
                    It's a joke. Police instantly retaliated with a flash grenade and an outrageous
                    barrage of flash grenades and tear gas to follow. This needs to stop now. You're
                    harming public life. Thank you.

Juanito Rus:        Thank you, Mr. Thomas. Your time is up. I'm going to lower your hand. The next
                    speaker I'm showing in the queue is a phone in participant with the last four
                    digits, one five, seven, four. Hello extension one, five, seven, four. Can you hear
                    us?
                                                                                                     80
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 84 of 190

                 OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


Cathy Leonard:     Yes. My name is Cathy Leonard. I'm an Oakland native. My question is how
                   many more black men, women and children have to be killed in this country by
                   federal, state and city sanctioned murder and mayhem. We have been in this
                   country 400 years after being kidnapped from our native land. Ever since that
                   time, the local police department and every police department in the city, in the
                   entire United States, has been responsible for the deaths of black men, women,
                   and children. I urge everyone tomorrow to vote at the city council meeting at
                   11:30 and demand that the council vote unanimously to pass the police
                   commission's version of measure LL six until we can defend the police. Anybody,
                   any council person who does not vote to support the police commission's
                   version, stop saying black lives matter because it doesn't matter if you vote
                   against the police commission. Thank you.

Juanito Rus:       Thank you Ms. Leonard. Your time is up. I'm going to lower your hand. The next
                   speaker I have in the queue is listed as Em Juno.

Em Juno:           Hi. Can you hear me?

Juanito Rus:       We can hear you. You have 45 seconds whenever you're ready.

Em Juno:           Okay. I'm an attorney for the homeless based in Oakland. In addition to the
                   longterm call for defunding the OPD, I would like to call for the immediate
                   action that can be taken today to publicly correct the record regarding Monday
                   nights protest, to retract the statement that the OPD made, that they were sure
                   the crowd was clear of minors or that there were Molotov cocktails and to issue
                   a formal apology and immediately vow to cease the use of tear gas, flash bangs,
                   and kettling. Additionally, I ask that body cam footage for the protest to be
                   released to the public. I was in that crowd Monday night. I walked from Oakland
                   Tech with many others. I stood next to a 10 year old girl and her parents when
                   we were teargassed. I assisted an elderly man on the way out. He had a cane. I
                   took video and audio footage where people were screaming for the gas to stop.
                   Let the public judge you for tear gassing peaceful children.

Juanito Rus:       Thank you. I will lower your hand at this time. The next speaker I have in the
                   queue is Brooke Daily. Hello, Brooke Daily. Can you hear us?

Brooke Daily:      Yes.

Juanito Rus:       You have 45 seconds whenever you're ready.

Brooke Daily:      All right. We send our kids to school and if we send our kids to school and they
                   come back sick with some kind of a chemical exposure and a week later, the
                   principal couldn't tell us what happened. He would be fired. If the
                                                                                                   81
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 85 of 190

                OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                         June 8, 2020
                                           6:00 PM


                   superintendent couldn't tell us, he would be fired so fuck Lauren Armstrong.
                   Fire Lauren Armstrong for having the nerve to show up today and tell us a week
                   later, he can't answer a simple question. Did OPD do it? That's a well established
                   pattern. It's a lie promising to investigate yourself eventually. Lauren Armstrong
                   gets paid over $400,000 a year in salary and benefit. He lives in Dublin. In 2018,
                   he said racial disparity in police stops us due to the fact that racial groups
                   commit more crime than white people. Fuck Lauren Armstrong. Fire Lauren
                   Armstrong. Fire the whole OPD. Defund OPD-

Juanito Rus:       Thank you Mr. Daily. Your time is up. I'm going to lower your hand at this time.
                   The next speaker I have in the queue is Jennifer Lee. Hello, Jennifer. Can you
                   hear us?

Jennifer Lee:      Hi. Can you hear me?

Juanito Rus:       We can hear you. You have 45 seconds whenever you're ready.

Jennifer Lee:      Okay. I'm ready now. Black lives matter and de-fund OPD. I was shot in June 1st
                   by OPD before APM, as I was peacefully protesting with the Oakland Tech
                   students. They directly shot a stun grenade that exploded in my back and gave
                   me blisters. My ear was ringing like that scene from Saving Private Ryan. I don't
                   know if OPD understands irony, but here's an example. Police brutalizing people
                   for protest and police brutality. They claim they gave us orders to disperse. I was
                   pretty close to the front on Monday and I didn't hear shit. I can't believe all the
                   weapons that OPD has, you don't have money for a better sound system. You all
                   got money to brutalize us, but not for speakers? OPD has been live action role
                   playing first person shooter games and Oakland residents have been their
                   targets. I don't care about policy or reform because OPD doesn't follow their
                   own policies. At this point, throw the whole thing in the trash. Defund and
                   dismantle OPD. Thank you. Bye.

Juanito Rus:       Thank you. I will lower your hand at this time. The next speaker I have in the
                   queue is listed as Defund OPD. Hello, Defund OPD. Can you hear us?

Defund OPD:        Yes. I can hear you. Can you hear me?

Juanito Rus:       We can hear you. You have 45 seconds whenever you're ready.

Defund OPD:        First of all, fuck you for shortening our time and allowing that Armstrong
                   motherfucker to take five, 10 ass minutes to say nothing, to say bullshit, to say
                   lies that we all know are lies. No one is fooled by your shit. All of you on this call
                   allegedly moderating this meeting, fuck you for not interrupting him and doing
                   fucking nothing. To you, [inaudible 00:17:30], as a brown person to a brown
                                                                                                      82
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 86 of 190

                  OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    person and to all the other non black people on this call, shame on you. Shame
                    on us. Shame on you for being a part of and participating in a white supremacist
                    organization. Black people are watching and our time is coming. Get it the fuck
                    together. De-fund OPD right the fuck now, consequences.

Juanito Rus:        Thank you. At this point, I'm going to lower your hand. The next speaker I have
                    in the queue is listed as OakYam. Hello, Okiam. Can you hear us? Okiam, can you
                    hear us?

OakYam:             Wait. Wait, wait. I'm here.

Juanito Rus:        I can hear you. You have 45 seconds whenever you're ready.

OakYam:             All right. I called for abandonment of the OPD. No matter the recommendations
                    you give, nothing will ever stop them from killing us. I knew Gary. He was killed
                    by Hector Jimenez. How dare you put Hector Jimenez on the line. He
                    traumatized me and all of the men in Oakland, and he should never have been
                    made a cop again. For the boy that was just murdered by the police, it's already
                    been too long that they have not been put in jail and that they have not been
                    released to let us know who they are. The Oakland PD is just a part of all of the
                    systemic racism that's ever been put on black America. They do not need to be
                    empowered anymore. The police in America started all of the violence. All of the
                    violence started with the police. They created all of the games. Why should the
                    people who created the violence be the ones who stop it. That makes absolutely
                    no sense.

Juanito Rus:        Thank you, OakYam. Your time is up. I'm going to lower your hand at this time.
                    The next speaker I am showing in the queue is listed as Lola. Hello, Lola. Can you
                    hear us?

Delores Tahata:     Hello. My name is Dolores Tahata. I'm in Oakland. I live in district five. First, I
                    want to say defund Oakland PD. The goal is, and always will be abolition. I want
                    to name the fact that half of the people killed by police are people with
                    disabilities, which means that predominantly the folks that are killed by police
                    are people of color with disabilities. We must elevate that fact and name how
                    the system and how police are ableist as hell and how abelism and racism are
                    intrinsically linked. An Oakland organizer told me once that where Oakland
                    goes, the world follows and leadership is with the people. Defunding the police
                    gives community based solutions the much needed resources to move towards
                    a more just Oakland. Your role as a police commission is either to get with the
                    movement and defund the Oakland PD or get out of the way.


                                                                                                     83
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 87 of 190

               OAKLAND POLICE COMMISSION
           SPECIAL TOWN HALL MEETING TRANSCRIPT
                                        June 8, 2020
                                          6:00 PM


Juanito Rus:       Thank you, Delores. I'm going to lower your hand at this time. The next speaker
                   I'm showing in that queue is Muki Barkan and I apologize if I mangled your
                   name. Muki, can you hear us?

Muki Barkan:       Can you hear me?

Juanito Rus:       We heard you for a second. We lost you. Hello? Can you hear us?

Muki Barkan:       Can hear you me?

Juanito Rus:       We can hear you now. You have 45 seconds whenever you're ready.

Muki Barkan:       Yeah. I don't understand how police aren't criminally charged. I don't
                   understand the reason behind the immunity they get. Yeah, it feels like there's
                   no alternative, but to defund them. They ought to be abolished as should
                   prisons and corrections officers budgets. Yeah. I yield my time. Thank you very
                   much.

Juanito Rus:       Thank you. At this point, I will lower your hand. The next speaker I'm showing in
                   the queue is listed as Valeria. Hello, Valeria. Can you hear us? Hello, Valeria.

Valeria:           Hello?

Juanito Rus:       Hello. We can hear you now. You have 45 seconds whenever you're ready, sir.

Valeria:           Yeah. I was out protesting Monday night and we were excessively tear gassed. I
                   don't understand how Oakland PD can claim that there were Molotov cocktails
                   thrown or that minors were cleared before they threw tear gas because we saw
                   them not clear anyone, immediately put their masks on and start tear gassing
                   everyone. We have video proof of them doing it over like 10, throwing over 10
                   bombs, which seems really excessive. Also, the murder of Eric Salgado by CHP
                   officers was abusive, was unnecessary. His pregnant girlfriend were killed and I
                   don't understand how you can support the Oakland PD continuing to receive
                   money for the kind of behavior that they choose to put out. It's disgusting and
                   [crosstalk 04:13:39]. Fuck you. Fuck you.

Juanito Rus:       Thank you, Valeria. I will lower your hand at this time. Next in the queue. I have
                   an Annalisa Avalos. Hello, Annalisa. Can you hear us?

Annalisa Avalos:   Hi. Yeah, I can hear you.

Juanito Rus:       You have 45 seconds whenever you're ready.

                                                                                                   84
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 88 of 190

                OAKLAND POLICE COMMISSION
               SPECIAL TOWN HALL MEETING TRANSCRIPT
                                            June 8, 2020
                                              6:00 PM


Annalisa Avalos:    All right. I was at the protest in Oakland on Monday and we did excessively get
                    tear gassed over a fucking water bottle, which is ridiculous. There were 12 and
                    13 year olds right next to us. The Oakland PD did not say anything. They just
                    immediately put their masks on and they started throwing tear gas over a
                    fucking water bottle. Also, Oakland PD, they have $318 million allocated to
                    them with only a hundred million in human services and 47 million in affordable
                    housing. Why would you give that much money to police officers when they're
                    just killing people like Eric Salgado, and fucking not keeping us safe when they're
                    getting the most money out of everyone. Fuck you. Fuck you [crosstalk
                    04:14:45].

Juanito Rus:        Thank you, Ms. Avalos. Your time is up. I will now lower your hand and turn to
                    the next speaker in the queue who's listed as Mark Nystrom. Hello, Mark
                    Nystrom. Can you hear us?

Mark Nystrom:       Yeah. Can you hear me?

Juanito Rus:        We can hear you. You have 45 seconds whenever you're ready.

Mark Nystrom:       When attending the car caravan protests, I drove by 15 police officers huddled
                    together like hamsters on a wheel. I raised my sign that said Justice, Tony
                    McDade. As the buck tooth looking dumb ass cop smiled, laughing as if this was
                    joke. People are dying. People are being fucking murdered. Look sad. Don't
                    smile at us. You soulless ego driven, inbred idiot. These are the dumb asses
                    protecting us. You all are murderers. You all are racists. Libby Shaft, Oakland PD.
                    Your souls will rot in hell. Eric Salgado, rest in peace. Black lives matter. Fuck the
                    pigs. Fuck the police about the system that oppresses. You will all fall.

Juanito Rus:        Thank you, Mr. Nystrom. At this time, I'll lower your hand. And the next speaker
                    I'm showing in the queue is listed as Shill Sinha. It appears that Shill is using an
                    older version of Zoom so I'll briefly promote them to the panel. Hello Shill. Can
                    you hear us? Let's see.

Shill Sinha:        [crosstalk 00:25:24].

Juanito Rus:        Can you hear us now? Shill? Oh, you just muted yourself again.

Shill Sinha:        [crosstalk 00:25:35]. Can you hear me?

Juanito Rus:        We can hear you. You have 45 seconds whenever you're ready.



                                                                                                       85
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 89 of 190

                OAKLAND POLICE COMMISSION
               SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


Shill Sinha:        My name is Shill Sinha and I'm an Indian American resident in district three. I
                    want to thank Akil Riley, Xavier Brown and everyone else involved in organizing
                    the protest on Monday, June 1st. To say that OPDs deployment of tear gas was
                    done judiciously is a blatant line and insults the intelligence of everyone that
                    was present. Tear gas is a chemical weapon that has been in war. It's a
                    completely inappropriate response to a plastic water bottle being thrown at any
                    time and a mindbogglingly stupid and vile act in a pandemic. It can't wait, is
                    nowhere close to enough. A department that claims to protect and serve while
                    gas lighting the community and terrorizing its black and brown members is not a
                    department that should exist, let alone have a $330 million budgets.
                    Reallocating 50% of OPDs budget is the bare minimum. Fund education, fund
                    affordable housing, fund social services, defund OPD. I yield my time.

Juanito Rus:        Thank you, Mr. Sinha. Excuse me. I got muted myself. Thank you, Mr. Sinha. I'm
                    removing you from the panel at this time. I'm going to turn, it looks like again, to
                    C. Pena. Hello, C. Pena. Can you hear us?

Carla Pena:         Can you hear me now?

Juanito Rus:        We can hear you now. You have 45 seconds whenever you're ready.

Carla Pena:         Thank you. My name is Carla Pena. I'm an Oakland resident in district four. I was
                    present for the May 31st car caravan. It Ended in tear gas, flash bangs, and
                    militarized police corralling folks who were peacefully protesting. I saw firsthand
                    is please descend on us from all sides with from marked and unmarked vehicles
                    without announcing what was happening, without cause. It was unprovoked.
                    Police surround us. A police officer got into my partner's face without a mask
                    during a fucking pandemic and asking us to turn our car around. OPD was
                    aggressive and violent. I'm asking that we disband OPD. Police protect white
                    supremacy. There's no amount of policies that will fix that. Not the OPD or any
                    police department. Put money into our communities and keep money out of the
                    racist, violent and murderous institution that is OPD. Thank you.

Juanito Rus:        Thank you, Ms. Pena. I will now lower your hand and the last person in the
                    queue I have listed as Leonardo. Hello, Leonardo. Can you hear us?

Erica Ruby:         Hello? Can you hear me?

Juanito Rus:        We can hear you. You have 45 seconds whenever you're ready.

Erica Ruby:         Sorry. My name is Erica Ruby. I am a citizen in district six. I was at the protest on
                    Monday night when the police fired flash bang bombs and tear gas at a
                    nonviolent crowd. There's overhead camera footage from the news helicopter.
                                                                                                        86
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 90 of 190

                  OAKLAND POLICE COMMISSION
              SPECIAL TOWN HALL MEETING TRANSCRIPT
                                          June 8, 2020
                                            6:00 PM


                    If a bottle was thrown, it did not reach the police line before they started to fire
                    upon us. Additionally, I was among the protesters who were arrested when the
                    police cut all this in on Broadway between 14th and 15th. Police at that time did
                    not wear any masks despite the fact that they were touching us in our faces and
                    there was nothing done to protect us at that time. The cops gas lit us by being
                    polite while arresting after firing upon us while we were peaceful. That's fucked
                    up.

Juanito Rus:        Thank you Ms. Ruby. Madame chair, at this time, I have no more public
                    comments. I returned the meeting to you.

Regina Jackson:     Thank you very much. First, I want to say that this has been an incredible town
                    hall. I want to thank all of the citizens that got on the call, more than 515
                    according to my count. I want to thank the panelists and as well, our excellent
                    commissioners. At this point, we're talking about consideration of requests for
                    information. I have already made the request for the after report to be received
                    by July 15th. I will be sharing the crowd control policy with everyone to review. I
                    know that on our next meeting, which is only three days from now, that we will
                    be reviewing and taking action on quite a few things that are directly related to
                    this meeting. If there are any further questions or recommendations from the
                    commissioners, please raise your hand. Otherwise, I will entertain, it's been a
                    long night. I will entertain an adjournment for the meeting and will do my
                    followups via email.

Regina Jackson:     Let me see. Let me unmute everybody. Okay.

Regina Jackson:     What is your pleasure, Commission?

Jose Dorad:         I move we adjourn.

Regina Jackson:     Okay. It is the move. Is there a second?

Tara Anderson:      I second, Commissioner Anderson.

Regina Jackson:     Thank you. It has been moved and seconded. We've taken public comments.
                    Can we go for a vote, please? Commissioner Dorado?

Jose Dorado:        Aye

Regina Jackson:     Commissioner Anderson?

Tara Anderson:      Aye.

                                                                                                     87
       Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 91 of 190

                   OAKLAND POLICE COMMISSION
            SPECIAL TOWN HALL MEETING TRANSCRIPT
                                           June 8, 2020
                                             6:00 PM


Regina Jackson:       Commissioner Prather?

Edwin Prather:        Yes.

Regina Jackson:       Commissioner Harris?

Ginale Harris:        Yes.

Regina Jackson:       Commissioner Smith.

Thomas Lloyd Smith:   Yes.

Regina Jackson:       Commissioner Gage.

Henry Gage, III:      Yes.

Regina Jackson:       Sorry. Vice Chair Gage.

Henry Gage, III:      Yes.

Regina Jackson:       Okay. Very good. Let's see. I think we are adjourned. It is now 10:22. I want to
                      thank everybody. This has been an incredible town hall and I appreciate
                      everybody's flexibility. Thank you, Deputy Police Chief Armstrong. Was a tough
                      meeting? We've got a lot of work to do. Everybody be safe. Good night.

Henry Gage, III:      Good night.

Regina Jackson:       Thank you Mr. Rus.

Regina Jackson:       Mm-hmm.




                                                                                                     88
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 92 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 93 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 94 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 95 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 96 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 97 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 98 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 99 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 100 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 101 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 102 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 103 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 104 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 105 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 106 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 107 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 108 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 109 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 110 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 111 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 112 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 113 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 114 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 115 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 116 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 117 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 118 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 119 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 120 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 121 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 122 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 123 of 190
           Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 124 of 190


Oakland Police Commission Special Townhall Meeting
June 8, 2020
Grace Harvey – Public Comment on Agenda Item IV



It is our moral imperative to stop police violence.

Oakland cops have terrorized Black and brown people with impunity for decades – and right now, taking to the
streets is our way of demanding change. We’ve marched in solidarity with George Floyd and his family, for
Breonna Taylor, for Tony McDade, led by young people envisioning a safer, more equitable and vibrant world.
We’ve protested the city’s racist curfew, we’ve driven the length of Oakland trying to stay safe from a deadly
pandemic while still exercising our right to make our voices heard. OPD’s tactics throughout have been
pathetic, disgusting, and in bad faith. They are punishing the symptoms of a problem when we should be
eradicating the cause.

Just a few months ago, the United States House of Representatives voted unanimously to ban the export of
“tear gas, pepper spray, grenades, rubber bullets, guns, semi-automatic rifles and other crowd control
equipment to the Hong Kong police” (HR 4270). Voted unanimously. Republicans in the House joined with
Democrats in voting to unequivocally ban the export of tear gas to Hong Kong because it was being used to
violently quell pro-democracy demonstrations abroad.

Why do we allow Oakland police to carry and use weapons designed to wage open warfare on our people –
weapons so egregious that even our massively divided legislature was able to unite in opposition to them?

This is not a partisan issue. This is not a controversial issue. This is larger than just bringing OPD’s actions in line
with national standards of constitutional policing. This is about human rights. The fact that OPD has used tear
gas repeatedly on protesters, most notably last Monday minutes before the city’s racist curfew had even begun,
is unconscionable. The city needs to ban the use of tear gas immediately. The city needs to follow that by
reducing OPD’s general fund budget by 50%, and I can think of a great way to begin: stop escalating protests
by sending in squads and squads of cops outfitted for war against demonstrators.

It’s difficult, deluged as we are by a tidal wave of news every day, to pick out and remember individual stories,
so I will remind you of one I saw recently. On June 3 rd, a 22 year old named Sarah Grossman died in Ohio after
the police tear gassed her in a crowd hours before curfew. Is one of Oakland’s young souls next?
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 125 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 126 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 127 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 128 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 129 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 130 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 131 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 132 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 133 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 134 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 135 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 136 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 137 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 138 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 139 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 140 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 141 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 142 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 143 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 144 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 145 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 146 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 147 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 148 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 149 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 150 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 151 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 152 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 153 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 154 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 155 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 156 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 157 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 158 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 159 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 160 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 161 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 162 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 163 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 164 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 165 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 166 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 167 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 168 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 169 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 170 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 171 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 172 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 173 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 174 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 175 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 176 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 177 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 178 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 179 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 180 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 181 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 182 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 183 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 184 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 185 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 186 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 187 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 188 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 189 of 190
Case 3:20-cv-03866-JCS Document 28-1 Filed 06/17/20 Page 190 of 190
